Exhibit No. 10.1

 

Confidential and Proprietary
Execution Version 1-3-03

 

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Asterisks denote omissions.

 

TECHNOLOGY AND DATABASE LICENSE AGREEMENT

 

This Technology and Database License Agreement (the “Agreement”) dated the 7th
day of January 2003 (the “Effective Date”) is by and between Millennium
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Delaware and having its principal office at 75 Sidney Street,
Cambridge, Massachusetts 02139 (“Millennium”) and Genaissance Pharmaceuticals,
Inc., a corporation organized and existing under the laws of the State of
Delaware and having its principal office at Five Science Park, New Haven,
Connecticut 06511 (“Genaissance”).

 

INTRODUCTION

 

1.                                       Genaissance is in the business of
integrating and applying population genomics and informatics to improve the
discovery, development and marketing of drugs.  Genaissance has created a
proprietary database of gene specific haplotypes that define the gene variation
that exists in various populations that represent major and emerging
pharmaceutical markets.

 

2.                                       Millennium applies its comprehensive
and integrated science and technology platform for the discovery, development
and utilization of therapeutic, pharmacogenomic and diagnostic products.

 

3.                                       Genaissance and Millennium have agreed
that Genaissance will license to Millennium certain Genaissance technology for
use in Millennium’s drug discovery and development efforts subject to certain
terms and conditions.

 

NOW, THEREFORE, Millennium and Genaissance agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                                 “Affiliate” means any corporation, company,
partnership, joint venture and/or firm which controls, is controlled by, or is
under common control with, a specified person or entity.  For purposes of this
definition, “control” shall be presumed to exist if one of the following
conditions is met: (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors or (b) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest with the power to

 

--------------------------------------------------------------------------------


 

direct the management and policies of such non-corporate entities.  The Parties
acknowledge that in the case of certain entities organized under the laws of
certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management and policies of such entity.

 

1.2                                 “Approved Diagnostic Product” means any
Diagnostic Product that has been approved for marketing or is licensed by the
United States FDA or other corresponding foreign regulatory authority.

 

1.3                                 “Authorized Personnel” means (i) Millennium
and/or its Affiliates’ independent contractors working on Millennium and/or its
Affiliates’ behalf and/or (ii) on-site Millennium Corporate Partners or
Millennium Technology Consultants of Millennium and/or its Affiliates, in either
case, who have executed a written agreement with Millennium and/or its
Affiliates that includes obligations of confidentiality.

 

1.4                                 “Approved Pharmacogenomic Product” means any
Pharmacogenomic Product that has been approved for marketing or licensed by the
United States FDA or other corresponding foreign regulatory authority.

 

1.5                                 “Collaboration Activities” means those
activities, if any, expressly agreed upon and set forth in a separate amendment
agreed upon in writing by the Parties in accordance with Section 2.1(h)(iv).

 

1.6                                 “Collaboration Marker Association” means a
Marker Association identified jointly by both (i) Millennium, its Affiliates
and/or Authorized Personnel and (ii) Genaissance and/or its Affiliates using the
Genaissance HAP™ Technology in the course of Collaboration Activities.  For the
avoidance of doubt, it is expressly understood that an association invented as a
result of the mere use of the Genaissance HAP Technology by Millennium, its
Affiliates and/or Authorized Personnel outside of Collaboration Activities shall
not result in a Collaboration Marker Association; any such inventions shall
constitute a Millennium Marker Association.

 

1.7                                 “Confidential Information” means all
proprietary materials, scientific, technical, trade or business information
possessed, obtained by, developed for or given to the disclosing Party which is
treated by the disclosing Party as confidential or proprietary including,
without limitation, genes, gene sequences and loci, formulations, techniques,
methodo­logies, assay systems, formulae, procedures, tests, equipment, data,
data structures, algorithms, reports, know-how, sources of supply, patent
positioning, relationships with consultants and employees, business plans and
business developments, information concerning the existence, scope or activities
of any research, development, manufacturing, marketing or other projects of the
disclosing Party, and any other confidential information about or belonging to
the disclosing Party’s suppliers, licensors, licensees, partners, affiliates,
customers, potential customers or

 

2

--------------------------------------------------------------------------------


 

others or other information (whether or not patentable) regarding a Party’s
technology, products, business information or objectives, that, in each case, is
designated as confidential in writing by the disclosing Party, whether by letter
or by the use of an appropriate stamp or legend, prior to or at the time any
such material, know-how or other information is disclosed by the disclosing
Party to the other Party.  Notwithstanding the foregoing, materials, know-how or
other information which is orally, electronically or visually disclosed by a
Party, or is disclosed in writing without an appropriate letter, stamp or
legend, shall constitute Confidential Information of a Party if the disclosing
Party, within thirty (30) days after such disclosure, delivers to the other
Party a written document or documents describing the materials, know-how or
other information and referencing the place and date of such oral, visual,
electronic or written disclosure and the names of the persons to whom such
disclosure was made.

 

1.8                                 “Controlled” or “Controls” means possession
of the right to assign or grant a license or sublicense as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party.

 

1.9                                 “DecoGenâ Informatics System” means the
system that permits access to the HAP Database and includes without limitation
DecoGen® DataManager Software and DecoGenâ Browser Software.  It consists of a
set of tools for assembling, processing, searching, manipulating and analyzing
information.  The DecoGen Informatics System shall include all software
(executable only), documentation and other tools reasonably necessary to
utilize, support and maintain the DecoGen Informatics System, existing as of the
Effective Date and/or added to the DecoGen Informatics System thereafter and
provided to Genaissance’s other commercial customers, except for the
commercially available Third Party operating system software and hardware
specified in Exhibit C.  For the avoidance of doubt, the DecoGen Informatics
System does not include any source code.

 

1.10                           “Diagnostic Product” means any product, service
or test, other than a Pharmacogenomic Product, that is at any stage of
discovery, development, research, manufacture or commercialization and which (a)
is intended for use in diagnosing the presence of, or a susceptibility for, any
disease or condition in humans and (b) detects directly or indirectly (i) one or
more Polymorphisms or Haplotype Markers in a Marker Association or (ii) one or
more Surrogate Markers of such Polymorphisms or Haplotype Markers in a Marker
Association.

 

1.11                           “Drug Class” means (i) a therapeutic or
prophylactic molecule (including small molecules, vaccines and biologics) that
is the subject of a Collaboration Marker Association or Millennium Marker
Association and which is covered by a Valid Claim within Patent Rights owned by
or exclusively licensed to Millennium, its Affiliates and/or a Millennium
Product Corporate Partner and/or (ii) any other therapeutic or prophylactic
molecule (including small molecules, vaccines and biologics) covered by a Valid
Claim within said Patent Rights claiming the molecule referred to in subsection
(i).  For the avoidance of doubt, this definition as used in Section 2.2(d),
permits Millennium and its

 

3

--------------------------------------------------------------------------------


 

Affiliates to obtain an exclusive license to the Genaissance HAP Markers in a
Millennium Marker Association or a Collaboration Marker Association with the
right to sublicense any of such rights, to a Millennium Product Corporate
Partner who has an exclusive, non-exclusive or co-exclusive license to the
corresponding Millennium Product provided that all rights to such Millennium
Product are held by any combination of Millennium, the Millennium Product
Corporate Partner and any sublicensees of Millennium or the Millennium Product
Corporate Partner.

 

1.12                           “Escrow Agent” shall mean DSI Technology Escrow
Services or any successor depositary party to the Escrow Agreement that has been
mutually agreed upon by the Parties in writing.

 

1.13                           “Escrow Agreement” shall mean the Escrow
Agreement among Genaissance, Millennium and DSI Technology Escrow Services, a
true and accurate copy of which shall be attached as Exhibit E hereto, and
executed by the Parties in accordance with Section 7 hereof.  No other Third
Parties shall be added to the Escrow Agreement without written agreement between
Genaissance and Millennium.

 

1.14                           “Genaissance Gene Queue” means the list of Genes
that Genaissance plans to add to the HAP Database as of the Effective Date,
which list shall be updated solely by Genaissance from time to time during the
term of the Agreement.

 

1.15                           “Genaissance HAP™ Marker” means a Genaissance SNP
or a Genaissance Haplotype Marker.

 

1.16                           “Genaissance HAP Marker Association” means a
Marker Association identified solely by Genaissance and/or its Affiliates
between one or more Genaissance HAP Markers and disease susceptibility and/or
drug response including without limitation drug adverse effects.

 

1.17                           “Genaissance HAP™ Technology” or “HAP Technology”
means the DecoGen Informatics System, HAP™ Database and the HAP™ Database Schema
collectively.

 

1.18                           “Genaissance Haplotype Marker” means a Haplotype
Marker that is (i) identified by Genaissance in a Published Gene in the Index
Repository independently of use of Millennium’s Confidential Information and
(ii) in the HAP™ Database.

 

1.19                           “Genaissance Know-How” means any and all
proprietary data, information, know-how, inventions, trade secrets, copyrights,
regulatory submissions or other intellectual property of any kind, other than
Patent Rights, Controlled by Genaissance as of the Effective Date or during the
term of any licenses granted to Millennium hereunder, including, without
limitation, any data on the sequence, frequency and distribution of HAP Markers
and other information contained in the HAP Database.

 

4

--------------------------------------------------------------------------------


 

1.20                           “Genaissance Patent Rights” means HAP Marker
Patent Rights and HAP Technology Patent Rights.

 

1.21                           “Genaissance SNP” means a SNP that is (i)
identified by Genaissance in a Published Gene in the Index Repository
independently of use of Millennium’s Confidential Information and (ii) contained
in the HAP™ Database.

 

1.22                           “Gene” means a nucleic acid sequence (including
allelic variations thereof) that (a) encodes a designated protein, and (b)
satisfies the criteria set forth in Exhibit A hereto.

 

1.23                           “HAP™ Database” means Genaissance’s proprietary
database containing annotated data on the sequence, frequency and distribution
of Polymorphisms and Haplotype Markers generated by examining genomic DNA from
the Index Repository as more fully described in Exhibit A attached hereto and
incorporated herein, and as may be updated by Genaissance as set forth herein. 
Wherever the term HAP Database is used in this Agreement, it shall be
interpreted to include any copy or duplicate of the HAP Database that is present
in the HAP Database Plus.  As of the Effective Date, the HAP Database will
include a minimum of 5083 genes.

 

1.24                           “HAP Database Plus” means all copies of any
database developed by Millennium, its Affiliates, Millennium Technology
Consultants and/or Authorized Personnel that contains (a) a copy of the HAP
Database and any update thereof delivered by Genaissance to Millennium during
the Initial Term and Post Initial Term, if applicable, (b) Millennium SNPs or
Millennium Haplotype Markers that are added by Genaissance pursuant to Section
2.1(h)(i), and (c) content added by Millennium, its Affiliates, Authorized
Personnel or a Millennium Technology Consultant.

 

1.25                           “HAP™ Database Schema” means a machine-readable
version of the location and format of the different types of data that may be
stored in the HAP Database.  No data of any kind is present in the HAP Database
Schema.

 

1.26                           “HAP Marker Biologic” means (a) an isogene
defined by a Genaissance HAP Marker, or fragments thereof that contain a
Genaissance SNP, (b) a novel protein variant defined by a Genaissance HAP
Marker, or fragments thereof that contain a novel amino acid specified by a
Genaissance SNP, and/or (c) any antibody that is specific for and immunoreactive
with such novel protein variant or protein fragments.

 

1.27                           “HAP Marker Patent Rights” means Patent Rights
Controlled by Genaissance that contain (a) a specification that discloses one or
more Genaissance HAP Markers for a Gene and corresponding HAP Marker Biologics,
but does not disclose any novel Marker Associations, and (b) (i) a process claim
directed to the detection or use of any of such disclosed Genaissance HAP
Marker(s) or (ii) a composition or process claim directed to a HAP Marker
Biologic corresponding to any of such disclosed Genaissance HAP Marker(s).

 

5

--------------------------------------------------------------------------------


 

1.28                           “HAP Technology Patent Rights” means Patent
Rights Controlled by Genaissance, other than HAP Marker Patent Rights, that
would block Millennium’s use of the HAP Technology as authorized hereunder
without a license under such Patent Rights, including but not limited to
PCT/US00/17540 and national applications claiming priority thereto.

 

1.29                           “Haplotype Marker” means any 5´ to 3´ sequence of
Polymorphisms present at a set of two or more Polymorphic Sites on a single
chromosome.

 

1.30                           “Home-Brew Test” means any Diagnostic Product or
Pharmacogenomic Product that is (a) an in vitro process or method, (b) performed
solely by laboratories that are certified under the Clinical Laboratory
Improvement Amendments of 1988 (“CLIA”), as subsequently amended, and
implementing regulations (or foreign equivalents thereof) and (c) does not
require the approval by the United States FDA or other regulatory authority (or
its foreign equivalent).

 

1.31                           “Index Repository” means Genaissance’s
proprietary collection of immortalized cell lines established from unrelated
individuals from various geographical origins and from members of extended
families.

 

1.32                           “Initial Term” means the period commencing on the
Effective Date and ending on the second anniversary of the Effective Date.

 

1.33                           “Marker Association” means an association between
any Polymorphism or Haplotype Marker and disease susceptibility and/or drug
response, including without limitation drug adverse effects.

 

1.34                           “Millennium Corporate Partners” means Millennium
Product Corporate Partners and Millennium Technology Corporate Partners.

 

1.35                           “Millennium Marker Association” means a Marker
Association identified by Millennium, its Affiliates, Millennium Corporate
Partners and/or Authorized Personnel.

 

1.36                           “Millennium Haplotype Marker” means any of the
following:

 

(a)                                  a Haplotype Marker identified
independently, other than through the use of the HAP Database or any update
thereof, solely by Millennium, its Affiliates, Millennium Corporate Partners
and/or Authorized Personnel;

 

(b)                                 Haplotype Marker identified through the use
of the HAP Database or any update thereof, solely by Millennium, its Affiliates,
Millennium Corporate Partners and/or Authorized Personnel that contains a
Genaissance SNP and/or a Millennium SNP if any of the following three (3)
conditions exist as of the date such Haplotype Marker is identified by any of
the aforesaid entities:

 

(i)                                     a Millennium SNP is in the Haplotype
Marker;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  the sequence of Polymorphisms in the
Haplotype Marker is different than the sequence of Polymorphisms for the same
set of Polymorphic Sites in a Genaissance HAP Marker; or

 

(iii)                               the Haplotype Marker is not contained in the
HAP Database; or

 

(c)                                  Haplotype Marker discovered by Genaissance
pursuant to Section 2.1(h)(i), 2.1(h)(ii) or 2.1(h)(iii) using any Millennium
Proprietary Gene or Millennium Proprietary Fragment.

 

Notwithstanding Section 1.7, a Millennium Haplotype Marker will constitute
Confidential Information of Millennium whether or not so marked, provided,
however, that Genaissance shall be free to disclose and use any Haplotype Marker
that is identical to any Millennium Haplotype Marker if Genaissance has
identified such Haplotype Marker independently of any knowledge of the
Millennium Haplotype Marker, subject to Millennium Patent Rights.

 

1.37                           “Millennium Know-How” means any and all
proprietary data, information, know-how, inventions, trade secrets, copyrights,
regulatory submissions or other intellectual property of any kind, other than
Patent Rights, Controlled by Millennium as of the Effective Date or during the
term of any options granted to Genaissance hereunder.

 

1.38                           “Millennium Patent Rights” means Patent Rights
Controlled by Millennium or its Affiliates.

 

1.39                           “Millennium Product” means any Product (a) that
is [**], (b) for which Millennium and/or its Affiliates [**] or (c) for which
[**].

 

1.40                           “Millennium Product Corporate Partner” means any
Third Party (including without limitation, commercial companies, universities,
hospitals, not-for-profit organizations and consortiums) with whom Millennium
and/or its Affiliates has, or with whom Millennium and/or its Affiliates enters
into, an agreement to discover, research, develop, manufacture and/or
commercialize a Millennium Product, provided, however,[**]that such agreement
[**], Third Parties with whom Millennium or its Affiliates have[**]entered or
may enter into [**] shall constitute Millennium Product Corporate Partners.

 

1.41                           “Millennium Proprietary Fragment” means a genomic
region (a) for which Millennium or its Affiliates requests custom SNP and
Haplotype Marker discovery pursuant to Section 2.1(h)(i) and whose sequence is
not contained in the HAP Database or in the public domain at the time of such
request and (b) for which Millennium, its Affiliates or the Millennium Product
Corporate Partner asserts a proprietary intellectual property position. 
Notwithstanding Section 1.7, a Millennium Proprietary Fragment will constitute
Confidential Information of Millennium whether or not so marked.

 

7

--------------------------------------------------------------------------------


 

1.42                           “Millennium Proprietary Gene” means a gene (a)
for which Millennium or its Affiliates requests custom SNP and Haplotype Marker
discovery pursuant to Section 2.1(h)(i) and there is no genetic structure in the
HAP™ Database or in the public domain at the time of such request and (b) for
which Millennium, its Affiliates or the Millennium Product Corporate Partner
asserts a proprietary intellectual property position.  Notwithstanding Section
1.7, Millennium Proprietary Genes will constitute Confidential Information of
Millennium whether or not so marked.

 

1.43                           “Millennium SNP” means a SNP (i) identified by
Genaissance in a Millennium Proprietary Gene or a Millennium Proprietary
Fragment or (ii) identified independently by Millennium, its Affiliates,
Millennium Corporate Partners and/or Authorized Personnel, in any gene or
genomic region without use of the HAP Database or any update thereof, as
evidenced by written documentation.  Notwithstanding Section 1.7, a Millennium
SNP will constitute Confidential Information of Millennium whether or not so
marked, provided, however, that Genaissance shall be free to disclose and use
any Genaissance SNP that is identical to any Millennium SNP if Genaissance has
identified such Genaissance SNP independently of any knowledge of the Millennium
SNP, subject to Millennium Patent Rights.

 

1.44                           “Millennium Technology Corporate Partner” means
any Third Party (including without limitation, commercial companies,
universities, hospitals, not-for-profit organizations and consortiums) with whom
Millennium and/or its Affiliates have or with whom Millennium and/or its
Affiliates enter into an agreement under which such Third Party receives a
license to use all or part of Millennium’s technology platform at a facility of
such Third Party for the benefit of such Third Party.

 

1.45                           “Millennium Technology Consultant” means any
Third Party (including individual consultants, universities, hospitals,
not-for-profit organizations, consortiums and commercial companies), other than
a Millennium Technology Corporate Partner, with whom Millennium has an agreement
to develop or improve any aspect of Millennium’s technology platform. 
Millennium Technology Consultant shall specifically exclude any Third Party with
whom Millennium has an agreement to research or develop a Product.

 

1.46                           “Normal Business Hours” means the hours between
8:00 A.M. and 6:00 P.M. in the Eastern Time zone, Monday through Friday and any
other day that Genaissance is open for business, but excluding federal and state
holidays.

 

1.47                           “Party” means Genaissance or Millennium;
“Parties” means Genaissance and Millennium.

 

1.48                           “Patent Rights” means (a) any United States or
foreign patent application, (b) any United States patent or foreign patent
issuing from such patent application and (c) any continuation,
continuation-in-part (to the extent the claims in such
continuation-in-part-application are directed to subject matter specifically
described in such prior patent application), divisional, reissue,
re-examination, renewal, substitution, addition,

 

8

--------------------------------------------------------------------------------


 

extension, supplementary protection certificate or foreign counterpart thereof
of any of the foregoing.

 

1.49                           “Patient Registry” means a collection of
biological specimens and clinical data of patients with a given disease.

 

1.50                           “Patient Registry Agreement” an agreement between
Millennium (or its Affiliates) and a noncommercial entity or academic
institution for using a Patient Registry in [**].

 

1.51                           “Pharmacogenomic Product” means any product,
service or test, other than a Diagnostic Product, that is at any stage of
discovery, development, research, manufacture or commercialization and which (a)
is intended for use in the clinical development, marketing or prescription of a
Therapeutic Product and (b) detects directly or indirectly (i) one or more
Polymorphisms or Haplotype Markers in a Marker Association or (ii) one or more
Surrogate Markers of such Polymorphisms or Haplotype Markers in a Marker
Association.

 

1.52                           “Polymorphic Site” or “PS” means a specific
position within a chromosome at which at least two alternative sequences are
found in a population.

 

1.53                           “Polymorphism” means any alternative nucleotide
or contiguous sequence of nucleotides found at a Polymorphic Site in a
chromosome within a population including, but not limited to: (a) SNPs; (b)
insertions and deletions of one or more nucleotides; (c) repeats of one or more
nucleotides and (d) restriction fragment length polymorphisms (RFLPs).

 

1.54                           “Post Initial Term” means every successive year
after the end of the Initial Term for which Millennium has paid the Post Initial
Term Upgrade Fee pursuant to Section 4.3.

 

1.55                           “Product” means Diagnostic Products, Approved
Diagnostic Products, Pharmacogenomic Products, Approved Pharmacogenomic Products
and Therapeutic Products.

 

1.56                           “Published Gene” means any gene whose genomic or
cDNA sequence is published, e.g., in the scientific literature, in a publicly
available sequence database, or in a published patent application.

 

1.57                           “SNP” means a single nucleotide polymorphism.

 

1.58                           “Surrogate Marker” means any biomolecule
(including but not limited to Polymorphisms, proteins, sugars, and lipids) or
chemical compound (including but not limited to drugs and metabolites thereof),
in which the absence, presence, or quantity of such biomolecule or chemical
compound in an individual is measurable and correlated

 

9

--------------------------------------------------------------------------------


 

to a statistically robust degree with the presence of one or more Polymorphisms
or Haplotype Markers referenced in a Marker Association.

 

1.59                           “Therapeutic Product” means any therapeutic or
prophylactic molecule (including vaccines, small molecules and biologics) that
is at any stage of discovery, development, research, manufacture or
commercialization.

 

1.60                           “Third Party” means any person or entity other
than a Party or its Affiliates.

 

1.61                           “Valid Claim” means either (i) a claim of a
pending patent application which claim was filed in good faith and has not been
abandoned or finally disallowed without the possibility of appeal or refiling of
said application or (ii) a claim of an issued and unexpired patent which has not
been held permanently revoked, unenforceable or invalid by a decision of a court
or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal.  Notwithstanding the foregoing,
if a claim of a pending patent application has not issued as a claim of an
issued patent within the Patent Rights within five (5) years after the filing
date from which such claim takes priority, such pending claim shall cease to be
a Valid Claim for purposes of this Agreement unless and until such claim becomes
an issued claim of an issued patent within the Patent Rights.

 

1.60                           “Additional Definitions” Each of the following
definitions is set forth in the section of this Agreement indicated below:

 

Data

 

Section 2.1(c)

IR Material

 

Section 2.1(h)(v)

Millennium Gene Allocation

 

Section 2.1(g)

Negotiation Period

 

Section 2.2

Notice Period

 

Section 2.2

Publishing Party

 

Section 5.7

 

ARTICLE II
LICENSE RIGHTS, SERVICES, AND DELIVERABLES

 

2.1.                              Grant of Rights to Millennium and its
Affiliates

 

(a)                                 Non-exclusive Research and Development Use
of Genaissance HAP™ Technology.

 

(i)             Use of the HAP Database Schema and the DecoGen Informatics
System by Millennium and its Affiliates.  Subject to Section 2.1(c) below,
Genaissance grants to Millennium and its Affiliates, under Genaissance Patent
Rights and Genaissance Know-How, a worldwide, perpetual non-exclusive license to
use, without the right to permit Third Parties (other than Authorized Personnel)
to use the HAP Database

 

10

--------------------------------------------------------------------------------


 

Schema and the DecoGen Informatics System, solely for internal research and
development purposes.  As used in this subsection 2.1(a)(i) of the Agreement,
“internal research and development” includes research and development performed
by (a) Millennium, its Affiliates or Authorized Personnel at Millennium’s
facilities that[**]is sponsored by, or for the benefit of, Millennium, its
Affiliates or Millennium’s Product Corporate Partners or (b) a Millennium
Technology Corporate Partner or Authorized Personnel on the premises of the
Millennium Technology Corporate Partner for the benefit of, Millennium, its
Affiliates or Millennium’s Product Corporate Partners provided that the
Millennium Technology Corporate Partner has obtained a license from Genaissance
pursuant to Section 2.1(a)(iii) and further provided that the Millennium
Technology Corporate Partner does not make use of the HAP Database Schema and
the DecoGen Informatics System for any other purpose.

 

(ii)          Use of the HAP Database by Millennium and its Affiliates.  Subject
to Section 2.1(c) below, Genaissance grants Millennium and its Affiliates, under
Genaissance Patent Rights and Genaissance Know-how, a worldwide non-exclusive
license to use, without the right to permit Third Parties (other than Authorized
Personnel) to use the HAP Database, solely for internal research and development
purposes for the Initial Term (or as extended under the perpetual access rights
granted pursuant to Section 2.1(f)).  As used in this subsection 2.1(a)(ii) of
the Agreement, “internal research and development” includes research performed
by Millennium, its Affiliates or Authorized Personnel at Millennium’s facilities
that is sponsored by, or for the benefit of, Millennium, its Affiliates or
Millennium’s Product Corporate Partners.

 

(iii)       Use of the Genaissance HAP Technology by Millennium Technology
Corporate Partners.  Upon Millennium’s request, Genaissance will negotiate in
good faith with any Millennium Technology Corporate Partner to grant such
partner a license on commercially reasonable terms to use all or part of the
Genaissance HAP Technology.  In the event such Millennium Technology Corporate
Partner obtains such license, Millennium and/or its Affiliates shall have the
right to transfer such licensed Genaissance HAP™ Technology as integrated into
the Millennium technology platform, to such Millennium Technology Corporate
Partner’s site.

 

(iv)      Use of the Genaissance HAP Technology by Millennium Technology
Consultants.  Millennium may transfer part or all of the Genaissance HAP
Technology to the facility of a Millennium Technology Consultant solely for the
purposes of integrating the HAP Technology into Millennium’s technology platform
and modifying or improving Millennium’s technology platform which has any
portion of the HAP Technology integrated therein, provided that such Millennium
Technology Consultant has agreed to (1) only use the HAP Technology for the
purposes set forth in this subsection 2.1(a)(iv), (2) maintain all portions of
the HAP Technology as Millennium’s Confidential Information under terms no less
stringent than the confidentiality obligations imposed under the Agreement and
(3) return to Millennium all such HAP Technology promptly upon completion of the
authorized purpose.  Except for the foregoing, nothing herein shall be construed
as granting any

 

11

--------------------------------------------------------------------------------


 

Millennium Technology Consultant any license to use the Genaissance HAP
Technology, HAP Markers, or any corresponding HAP Marker Biologics.

 

(v)         Modifications; Additional Content.  Use of the Genaissance HAP
Technology includes (i) the right to make modifications and enhancements thereto
solely for purposes of interoperability with Millennium’s and its Affiliates’
technology platform and (ii) the right to add additional content to the HAP
Database installed at Millennium to generate the HAP Database Plus.

 

(vi)      Installation.  Genaissance will provide on-site installation of the
Genaissance HAP™ Technology on one dedicated server at a central site selected
by Millennium.  Millennium may then install the Genaissance HAP Technology on
additional servers for testing, disaster recovery, operability and/or
performance purposes.  During the Initial Term, and Post Initial Term, if
applicable, Genaissance shall install in the HAP Database Plus at the central
site selected by Millennium an updated version of the Genaissance HAP Database
each quarter.  During the Initial Term, and Post Initial Term, if applicable,
Genaissance shall deliver to Millennium new versions of the DecoGen Informatics
System and HAP Database Schema as they are released for use by other HAP
Technology customers.

 

(vii)                                                   Training.  Genaissance
will provide an [**] on-site training session on the use of the HAP™ Technology,
and a [**] additional on-site training session [**] during the Initial Term. 
Such training will [**].

 

(viii)                                                Project Manager. 
Genaissance will provide Millennium with a project manager to support the
business relationship, including without limitation deployment, installation,
training and roll-out of the HAP Technology.  This individual will facilitate
regular communication between Millennium and Genaissance.

 

(ix)                                                        Initial Term and
Post-Initial Term Support.  During the Initial Term, and any Post-Initial Term
for which Millennium has purchased the right to obtain support pursuant to
Section 2.1(e), Genaissance will provide software and database support for the
maintenance and upgrades of the HAP Technology (including the prior two
commercial versions of any such upgrades).  At a minimum, Genaissance will
provide the response times and escalation processes for minor, serious and
mission critical problems described in Exhibit B attached hereto and
incorporated herein by reference.  Genaissance shall not be responsible for
providing any maintenance or support of any of the HAP Technology that has been
modified by Millennium, its Affiliates, Authorized Personnel, or Millennium
Technology Consultants using any software or method that is not developed by or
authorized in writing by Genaissance, unless such maintenance or support need is
also present in the unmodified HAP Technology.

 

(x)                                                           Acceptance. 
Genaissance shall install the Genaissance HAP Technology at Millennium’s site
within [**] days of the Effective Date.  Millennium will have [**]

 

12

--------------------------------------------------------------------------------


 

days from the completion of installation to perform acceptance testing to
determine whether the Genaissance HAP Technology meets the specifications set
forth and incorporated herein by reference in Exhibit C.  In the event the
Genaissance HAP Technology fails to meet the specifications, Millennium will
notify Genaissance that such Genaissance HAP Technology does not meet the
specifications and provide reasonable detail describing such failure. 
Genaissance will have [**] days to remedy such failure.

 

(b)                                  Non-exclusive Use of Genaissance HAP
Markers.

 

(i)             Non-exclusive Research Use of Genaissance HAP Markers.  Subject
to the specific exceptions set forth in Section 2.1(c) below, Genaissance grants
Millennium and its Affiliates a worldwide non-exclusive license, without the
right to grant sublicenses, under Genaissance Patent Rights and Genaissance
Know-How to detect and use the Genaissance HAP Markers, and to make and use any
corresponding HAP Marker Biologics, solely for internal research and development
purposes, during the Initial Term (or as extended under the perpetual access
rights granted pursuant to Section 2.1(f)).  As used in this subsection
2.1(b)(i) of the Agreement, “internal research and development” includes
research performed by Millennium, its Affiliates or Authorized Personnel at
Millennium’s facilities that is sponsored by, or for the benefit of, Millennium,
its Affiliates or Millennium’s Product Corporate Partners, subject to Section
2.1(c) below.

 

(ii)          Non-exclusive Commercial Use of Genaissance HAP Markers in
Millennium Haplotype Associations and Collaboration Marker Associations. 
Genaissance grants Millennium a worldwide non-exclusive license, with the right
to grant sublicenses, under Genaissance Patent Rights and Genaissance Know-How
to use and detect the Genaissance HAP Markers in Millennium Marker Associations
and Collaboration Marker Associations, and any corresponding Genaissance HAP
Marker Biologics, solely for the commercial development, manufacture, sale,
distribution and use of Millennium Products during the Initial Term (or as
extended under the perpetual access rights granted pursuant to Section 2.1(f)). 
Except as otherwise set forth in this Agreement, [**].  For the avoidance of
doubt, no license shall be required from Genaissance for commercial use by
Millennium, its Affiliates or Millennium Product Corporate Partners of any
Genaissance HAP Marker in a Millennium Marker Association, or its corresponding
HAP Marker Biologic, that at the time of such use is [**] generally known in the
genomics industry, unless such commercial use is covered by an issued patent
Controlled by Genaissance.

 

(c)          Limited Rights of Millennium Product Corporate Partners.

 

(i)  For purposes of this Section 2.1(c) and Sections 5.4 and 5.6, “Data” shall
mean Genaissance HAP Markers, Genaissance SNPs, biological data, results and
information and/or annotation related thereto including information relating to
their sequence, frequency and distribution obtained directly from the HAP
Database that

 

13

--------------------------------------------------------------------------------


 

fall within the definition of Confidential Information set forth in Section
1.7.  Millennium, its Affiliates, Authorized Personnel, Millennium Corporate
Partners and Millennium Technology Consultants shall be free to disclose and use
any Haplotype Markers, SNPs, biological data, results and information and/or
annotation that is identical to any Data if Millennium has identified such
Haplotype Markers, SNPs, biological data, results and information and/or
annotation independently of any knowledge of such Data, subject to any issued
patents Controlled by Genaissance.

 

(ii)          Notwithstanding the foregoing subsections in this Section 2,
Millennium and its Affiliates may grant to any of their Millennium Product
Corporate Partners a sublicense, with the right to further sublicense, to use,
any Data accessed, identified or obtained, in whole or in part, through the
authorized use of the Genaissance HAP Technology, including without limitation,
Genaissance HAP Markers, that are directly relevant to the agreement between
Millennium and such Millennium Product Corporate Partner for research purposes
and commercial development, manufacture, sale, distribution and use of the
Millennium Products developed thereunder, provided that no Millennium Product
Corporate Partner will have direct access to the Genaissance HAP Technology
except through Millennium computer systems (i.e., the Genaissance suite of
software and tools may not be loaded on a computer owned by a Millennium Product
Corporate Partner but may be accessed via Millennium’s computer systems only).

 

(iii)       Millennium and its Affiliates may only disclose the Data described
in subsection 2.2(c)(i) if the receiving party agrees to maintain such Data as
confidential information under terms no less stringent than the confidentiality
obligations imposed under the Agreement.  Except for the foregoing, nothing
herein shall be construed as granting any Millennium Product Corporate Partner
any license to use the Genaissance HAP Technology, HAP Markers, or any
corresponding HAP Marker Biologics.

 

(d)          Options for Exclusive Commercial Licenses.

 

(i)             Collaboration Marker Associations.  Genaissance grants
Millennium and/or its Affiliates an option to obtain, in addition to the
existing nonexclusive license rights granted in Section 2.1(b), a worldwide
exclusive license, with the right to grant sublicenses, under Genaissance Patent
Rights, Genaissance’s interest in any Patent Rights to Collaboration Marker
Associations, and Genaissance Know-How; to use a specific Collaboration Marker
Association and the Genaissance HAP Markers in such specific Collaboration
Marker Association, and any HAP Marker Biologics corresponding to such HAP
Markers, to develop, make, have made, use, sell, have sold, offer to sell,
import and have imported, for a specific disease indication, any Pharmacogenomic
Product for a Millennium Therapeutic Product within a Drug Class for the life of
such Patent Rights and as to Genaissance Know-How, perpetually.

 

14

--------------------------------------------------------------------------------


 

(ii)          HAP Markers in Millennium Marker Associations.  Genaissance grants
Millennium and/or its Affiliates an option to obtain, in addition to the
existing nonexclusive license rights granted in Section 2.1(b), a worldwide
exclusive license, with the right to grant sublicenses, under Genaissance Patent
Rights and Genaissance Know-How; to use the Genaissance HAP Markers in a
specific Millennium Marker Association, and any HAP Marker Biologics
corresponding to such HAP Markers, to develop, make, have made, use, sell, have
sold, offer to sell, import and have imported, for a specific disease
indication, any Pharmacogenomic Product for a Millennium Therapeutic Product
within a Drug Class for the life of such Genaissance Patent Rights and as to
Genaissance Know-How, perpetually.

 

(iii)       Millennium may exercise the options set forth in subsections (i) and
(ii) above for a specific disease indication and a specific Collaboration Marker
Association or Millennium Marker Association by giving written notice to
Genaissance and paying the license issue fee set forth in Section 4.4.  Upon
Millennium exercising its option for the second disease indication, Millennium’s
exclusive license will automatically extend to all disease indications.  Other
terms of any license granted pursuant to this Section will be commercially
reasonable and negotiated in good faith.

 

(iv)      The options set forth in subsection (i) and (ii) above will not be
applicable if, as evidenced by prior written documentation, the desired
combination of Drug Class, disease indication and Genaissance HAP Marker(s) (or
HAP Marker Biologic(s) corresponding thereto) has been previously exclusively
optioned or licensed by Genaissance to a Third Party pursuant to an independent
research program carried out by or for the Third Party or is the subject of a
bona fide Genaissance internal research program that resulted in the filing of
patent application(s) related thereto.  Either option must be exercised by
Millennium prior to (a) the termination or expiration of the Initial Term or (b)
if Millennium has obtained a perpetual research license to Genaissance HAP
Markers pursuant to Section 2.1(f), then within [**] years of the initial filing
of a patent application covering the specific Marker Association for which the
exclusive license to its component HAP Markers is desired.

 

(e)          Option for Post Initial Term Upgrades.

 

Subject to Millennium exercising its option for perpetual maintenance of rights
pursuant to Section 2.1(f), Genaissance grants Millennium an option to extend
its right to receive upgrades beyond the Initial Term for successive one year
periods up to [**] additional one-year periods under all the same terms stated
herein, except that Millennium must provide written notice of its desire to
extend to Genaissance at least [**] days prior to the termination or expiration
of the Initial Term and at least [**] days prior to the end of each year
thereafter and pay the annual upgrade fee set forth in Section 4.2.  For the
avoidance of doubt, Millennium must have paid the annual upgrade fee in the
previous year to be able to purchase an upgrade in any subsequent year. 
Upgrades for each year of such Post Initial Term shall include:

 

15

--------------------------------------------------------------------------------


 

i.                  Genaissance HAP Markers and related data from the HAP
Database for [**] additional Published Genes [**], including all public database
SNPs that are in the HAP Database for such Genes;

 

ii.               SNPs, Haplotype Marker and related data discovered in the
Index Repository for [**] Millennium Proprietary Genes using the standard
processes described in Exhibit A and Genaissance’s proprietary HAP Builder
technology (or any successor technology);

 

iii.            updates to data for Published Genes already present in the HAP
Database Plus as of the end of the Initial Term and to data for Published Genes
that are added during each year of the Post Initial Term, including any
additional public database SNPs that are added to the HAP Database;

 

iv.           upgrades to the DecoGen Informatics System and the HAP Database
Schema; and

 

v.              support and training as provided during the Initial Term.

 

(f)            Maintenance of Rights Post Initial Term.

 

Genaissance grants Millennium and its Affiliates the rights granted under
Sections 2.1(a), (b), (c) and (d) as further described in Section 4.2 to be
maintained in perpetuity after the termination of the Agreement, provided that
Millennium pays the perpetual license conversion fee set forth in Section 4.2,
and further provided that any provisions within such Section 2.1(a), (b), (c)
and (d) that involve Millennium Technology Corporate Partners are only
applicable in perpetuity to those Millennium Technology Corporate Partners who
have obtained an appropriate perpetual license from Genaissance.  During this
period, no new upgrades to the HAP Database will be provided to Millennium
unless Millennium elects the option set forth in Section 2.1(e) above.  Any
rights granted under this subsection 2.1(f) do not include support or
maintenance of the HAP Database Schema and the DecoGen Informatics System,
except as otherwise provided pursuant to Section 2.1(e) above.

 

(g)                                 Millennium’s Selection of Genes for
Inclusion in the HAP Database

 

During each year of the Initial Term, Genaissance will add Genaissance HAP™
Markers for at least [**] additional Published Genes to the HAP Database, [**]
of which may be selected by Millennium and for which Millennium may provide [**]
(the “Millennium Gene Allocation”).  Millennium may select up to [**] of the
Genes in the Millennium Gene Allocation in any calendar quarter by providing
Genaissance with written notice of such selected Genes prior to the first day of
such calendar quarter.  Genaissance will include Genaissance HAP Markers for
such selected Genes in the quarterly release of the HAP Database for that
calendar quarter.  If Genaissance

 

16

--------------------------------------------------------------------------------


 

fails to add Genaissance HAP Markers for all of the selected Genes in a
particular calendar quarter, then Genaissance shall have until the end of the
subsequent calendar quarter to cure such deficiency without penalty.  If
Genaissance fails to cure such deficiency by the end of such subsequent calendar
quarter, then Millennium shall be entitled to withhold payment of [**] U.S.
dollars[**]($[**]) per non-included Gene from the next quarterly installment of
the HAP Database license fee, but shall pay any withheld amounts relating to a
previously non-included Gene within [**] business days following Millennium’s
receipt of an updated HAP Database containing HAP Markers for such previously
non-included Gene.

 

(h)                                 Additional Services/Reserved Capacity.

 

During the Initial Term, Genaissance shall make available to Millennium and its
Affiliates, the following additional services:

 

(i)                                                            Custom SNP and
Haplotype Marker Discovery in the Index Repository.  Reserved capacity in the
HAP™ Factory for generating SNP and Haplotype Marker data in the Index
Repository for up to [**] Millennium Proprietary Genes, [**] Millennium
Proprietary Fragments or a combination of Millennium Proprietary Genes and
Millennium Proprietary Fragments (assuming one Millennium Proprietary Gene is
equivalent to [**] fragments) per year, subject to an additional cost for such
services on a per Gene or per fragment basis as described in Section 4.5(a)
below.  Millennium shall provide Genaissance with sufficient sequence
information for Genaissance to amplify and sequence the desired regions of each
Millennium Proprietary Gene or each Millennium Proprietary Fragment.

 

(ii)                                                         Molecular
Haplotyping Services.  Reserved capacity in the HAP™ Factory for performing
molecular haplotyping on up to [**] Genes (or equivalent fragments or a
combination thereof) per year from individual subjects identified from the Index
Repository or provided by Millennium and/or its Affiliates, subject to an
additional cost for such services on a per Gene per individual basis that will
be determined by mutual agreement.

 

(iii)                                                      Clinical Sample HAP™
Typing Services.  Reserved capacity in the HAP™ Typing Facility for HAP™ Typing
of clinical samples, subject to an additional cost for such services on a per
sample per Polymorphic Site basis.

 

(iv)                                                     Collaboration
Activities.  In the event the Parties elect to pursue any Collaboration
Activities, prior to commencing each Collaboration Activity, Genaissance and
Millennium shall enter into a separate written amendment which shall be subject
to the terms of any agreement or other arrangement with a Third Party existing
prior to such separate amendment and will address, at a minimum (a) the scope of
work, (b) responsibilities of the respective Parties, (c) payment, (d) schedule,
(e) deliverables, and (f) any ownership, licensing, publication and intellectual
property issues.

 

17

--------------------------------------------------------------------------------


 

(v)                                                        Materials/Reagents
from the Index Repository.  Subject to payment of the fee set forth in Section
4.5(e), Genaissance will deliver to Millennium a [**] sample of total genomic
and or cDNA isolated from any individual in the Index Repository that is
requested by Millennium (hereinafter “IR Materials”) solely for use by
Millennium, its Affiliates, and Authorized Personnel at Millennium’s or its
Affiliate facilities.  The genomic DNA will have passed quality control tests
for [**], and the cDNA will have passed quality control tests for [**]. 
Millennium, its Affiliates, and Authorized Personnel may only use the IR
Materials to isolate genomic DNA and/or cDNA clones corresponding to the alleles
computed for any gene that is in the HAP Database (or HAP Database Plus) from
such specified individual(s) in order to perform functional studies on the
isolated variants (“authorized use”).  Millennium, its Affiliates, and
Authorized Personnel shall not make any replicates, progeny, or variants of the
IR Materials, except as necessary to facilitate the authorized use, and shall
not use the IR Materials for any other noncommercial or commercial purpose,
provided however, that Millennium, its Affiliates, and Authorized Personnel will
be free to use any resulting data.  Millennium, its Affiliates, and Authorized
Personnel shall not transfer the IR Materials to any Third Party.  Millennium,
its Affiliates, and Authorized Personnel shall destroy or return all unused IR
Materials to Genaissance, at the sole option of Genaissance, within [**] days
following termination of this Agreement.

 

2.2                                 Grant of Rights to Genaissance and its
Affiliates.

 

(a)                                 Right of First Negotiation for Clinical
Trial Genotyping Services.

 

(i)             During the Initial Term, and subject to the terms of any
agreement or other arrangement between Millennium or its Affiliates and a Third
Party existing on or before the Effective Date, if Millennium (or an Affiliate)
decides to outsource to a non-Affiliate the genotyping work for any clinical
trial or research and development registry study for which Millennium (or an
Affiliate) has the sole right to decide the outsource vendor, and the genotyping
work is material ([**]), then Millennium shall provide Genaissance with written
notice of such decision.  If Genaissance notifies Millennium in writing within
[**] days of notice of Millennium’s decision (“Notice Period”) that it wishes to
exercise its right of first negotiation, then Genaissance and Millennium shall
negotiate in good faith for a period of up to [**] days commencing with the date
of Genaissance’s notice (the “Negotiation Period”), a commercially reasonable
term sheet for the performance by Genaissance or its Affiliates of genotyping
services for all Polymorphisms and Haplotype Markers included in the clinical
trial plan for such clinical trial or research plan for such research and
development registry study. The term sheet shall include, in addition to other
commercially reasonable terms, compensation [**].  If Genaissance fails to
exercise its right of first negotiation within the Notice Period, Genaissance
informs Millennium that it is not interested in exercising its right of first
negotiation under this Section

 

18

--------------------------------------------------------------------------------


 

2.2(a)(i) or the Parties do not agree on commercially reasonable terms within
the Negotiation Period, then Millennium shall be free to negotiate with Third
Parties for such genotyping services.

 

(ii)          For [**] years after the Initial Term, and subject to the terms of
any agreement or other arrangement between Millennium or its Affiliates and a
Third Party existing on or before the Effective Date, if Millennium (or an
Affiliate) decides to outsource to a non-Affiliate the genotyping work in any
clinical trial or research and development registry study (A) whose clinical
trial plan or research plan, as applicable, includes the detection of at least
one Genaissance HAP Marker and (B) for which Millennium (or an Affiliate) has
the sole right to decide the outsource vendor, then Millennium shall provide
Genaissance with written notice of such decision.  If Genaissance notifies
Millennium in writing within [**] days of notice of Millennium’s decision
(“Notice Period”) that it wishes to exercise its right of first negotiation,
then Genaissance and Millennium shall negotiate in good faith for a period of up
to [**] days commencing with the date of Genaissance’s notice (the “Negotiation
Period”), a commercially reasonable term sheet for the performance by
Genaissance or its Affiliates of genotyping services for all Polymorphisms and
Haplotype Markers included in the clinical trial plan for such clinical trial or
the research plan for such research and development registry study. The term
sheet shall include, in addition to other commercially reasonable terms,
compensation [**].  If Genaissance fails to exercise its right of first
negotiation within the Notice Period, Genaissance informs Millennium that it is
not interested in exercising its right of first negotiation under this Section
2.2(a)(i), or the Parties do not agree on commercially reasonable terms within
the Negotiation Period, then Millennium shall be free to negotiate with Third
Parties for such genotyping services.  As used in this subsection 2.2(a)(ii),
the term “Genaissance HAP Marker” shall not include any Polymorphism or
Haplotype Marker that at the time of Millennium’s initial notice to Genaissance
is [**] generally known in the genomics industry, unless the detection of such
Polymorphism or Haplotype Marker is covered by a Valid Claim within Patent
Rights Controlled by Genaissance.

 

(iii)       If, due to the terms of an existing agreement or other arrangement
between Millennium or its Affiliates and a Third Party existing on or before the
Effective Date, Millennium does not solely control such genotyping decisions,
then Millennium shall use commercially reasonable efforts to introduce
Genaissance to such Third Party.

 

(b)                                 Right of First Negotiation for License to
Provide Home-Brew Test.

 

As used in this subsection 2.2(b), the term “Genaissance HAP Marker” shall not
include any Polymorphism or Haplotype Marker that at the time of the applicable
clinical trial is (1) known to Millennium, its Affiliates, or Millennium Product
Corporate Partners independently of use of the HAP Database or (2) generally
known in the genomics industry, unless the detection of such Polymorphism or
Haplotype Marker is covered by a Valid Claim within Patent Rights Controlled by
Genaissance.

 

19

--------------------------------------------------------------------------------


 

(i)             During the Initial Term of Millennium’s license to Genaissance
HAP Markers pursuant to Section 2.1(b) and for [**] years thereafter, and
subject to the terms of any agreement or other arrangement between Millennium or
its Affiliates and a Third Party existing on or before the Effective Date, in
the event Millennium (or an Affiliate) decides to commercialize a Home-Brew Test
that is intended to detect at least one Genaissance HAP Marker, then Millennium
shall provide Genaissance with written notice of such decision.  If Genaissance
notifies Millennium in writing within [**] days of notice of Millennium’s
decision (“Notice Period”) that it wishes to exercise its right of first
negotiation, then Genaissance and Millennium shall negotiate in good faith for a
period of up to [**] days commencing with the date of Genaissance’s notice (the
“Negotiation Period”) a commercially reasonable term sheet for (i) an exclusive
license to Genaissance and its Affiliates under Millennium Patent Rights and
Know-How to perform such Home-Brew Test in the Northeastern region of the United
States (Connecticut, Maine, Massachusetts, New Hampshire, New Jersey, New York,
Pennsylvania, Rhode Island and Vermont) and (ii) a nonexclusive license to
Genaissance and its Affiliates under Millennium Patent Rights and Know-How to
perform such Home-Brew Test in the rest of the United States.  Such term sheet
shall include, in addition to other commercially reasonable terms: (A) the right
for [**]for such Home-Brew Test and (B) commercially reasonable financial terms
[**]for each Home-Brew Test[**]commercially reasonable[**]such commercially
reasonable terms[**] of the Home-Brew Test.  If Genaissance fails to exercise
its right of first negotiation within the Notice Period or Genaissance informs
Millennium that it is not interested in exercising its right of first
negotiation under this Section 2.2(b), then Millennium shall be free to
negotiate with Third Parties for performing such Home-Brew Test.  If the Parties
do not agree on a commercially reasonable term sheet within the Negotiation
Period, then Millennium shall be free to negotiate with Third Parties.  In the
event Millennium subsequently negotiates and is prepared to accept a term sheet
with a Third Party and such Third Party term sheet provides financial terms less
advantageous to Millennium than the last offer proposed by Genaissance during
the Negotiation Period, then prior to entering into a definitive agreement with
such Third Party, Millennium shall, on a nonexclusive basis, negotiate in good
faith with Genaissance for one additional [**] day period, but shall have no
obligation to conclude a new term sheet nor enter into a definitive agreement
with Genaissance or such Third Party.   If a substantial portion of the [**]
then the additional negotiation period shall not apply.

 

(ii)          This Section 2.2(b) does not grant Genaissance a right of first
negotiation if:  (a) Millennium (and/or its Affiliates) in their sole
discretion, elect not to commercialize (i.e. offer for sale) a Home-Brew Test
for the applicable Collaboration Marker Association or Millennium Marker
Association, (b) Millennium or its Affiliates, in their sole discretion, elect
in good faith to pursue, with a Third Party, an Approved Diagnostic Product
and/or Approved Pharmacogenomic Product that reasonably necessitates a period of
time of a Home Brew and such Third Party has internal Home Brew resources or (c)
the Home-Brew Test is designed to detect a Surrogate

 

20

--------------------------------------------------------------------------------


 

Marker of such Genaissance HAP Marker if the Surrogate Marker was discovered by
Millennium and/or its Affiliates independent of use of the Genaissance HAP
Marker and such Surrogate Marker was used as the starting point for the
Millennium Marker Association.

 

(iii)       If due to the terms of an existing agreement or other arrangement
between Millennium or its Affiliates and a Third Party existing on or before the
Effective Date, Millennium does not solely control the ability to license the
applicable Home-Brew Test, then Millennium shall use commercially reasonable
efforts to introduce Genaissance to such Third Party.

 

(c)                                  Right of First Negotiation for Development
and Commercialization of Approved Diagnostic and Pharmacogenomic Products.

 

As used in this subsection 2.2(c), the term “Genaissance HAP Marker” shall not
include any Polymorphism or Haplotype Marker that at the time of the applicable
clinical trial is [**] generally known in the genomics industry, unless the
detection of such Polymorphism or Haplotype Marker is covered by a Valid Claim
within Patent Rights Controlled by Genaissance.

 

(i)             For a period of [**] years from the Effective Date, and subject
to the terms of any agreement or other arrangement between Millennium or its
Affiliates and a Third Party existing on or before the Effective Date, in the
event Millennium decides to commercialize an Approved Diagnostic Product or
Approved Pharmacogenomic Product that (i) arises out of a Collaboration Marker
Association and (ii) for which Genaissance performed clinical genotyping
services or obtained a Home-Brew Test license pursuant to Sections 2.2(a) and
2.2(b), respectively, then Millennium shall provide Genaissance with written
notice of such decision.  If Genaissance notifies Millennium in writing within
[**] days of notice of Millennium’s decision (“Notice Period”) that it wishes to
exercise its right of first negotiation, then Genaissance and Millennium shall
negotiate in good faith for a period of up to [**] days commencing with the date
of Genaissance’s notice (“Negotiation Period”), a commercially reasonable term
sheet for partnering with Millennium to develop and commercialize such Approved
Diagnostic Product or Approved Pharmacogenomic Product.  All of the terms for
the development and commercialization of such product shall be commercially
reasonable and negotiated in good faith.  If Genaissance fails to exercise its
right of first negotiation within the Notice Period or Genaissance informs
Millennium that it is not interested in exercising its right of first
negotiation under this Section 2.2(c), then Millennium shall be free to
negotiate with Third Parties for such Approved Diagnostic Product or Approved
Pharmacogenomic Product.  If the Parties do not agree on a commercially
reasonable term sheet within the Negotiation Period, then Millennium shall be
free to negotiate with Third Parties for such Approved Diagnostic Product or
Approved Pharmacogenomic Product.  In the event Millennium subsequently
negotiates and is prepared to accept a term sheet with a Third Party and such
Third Party term sheet provides financial terms less

 

21

--------------------------------------------------------------------------------


 

advantageous to Millennium than the last offer proposed by Genaissance during
the Negotiation Period, then prior to entering into a definitive agreement with
such Third Party, Millennium shall, on a nonexclusive basis, negotiate in good
faith with Genaissance for one additional [**] day period, but shall have no
obligation to conclude a new term sheet nor enter into a definitive agreement
with Genaissance or such Third Party.  If a substantial portion of [**] then the
additional negotiation period shall not apply.

 

(ii)          If due to the terms of an existing agreement or other arrangement
between Millennium or its Affiliates and a Third Party existing on or before the
Effective Date, Millennium does not solely control the ability to partner the
applicable Approved Diagnostic Product or Approved Pharmacogenomic Product, then
Millennium shall use commercially reasonable efforts to introduce Genaissance to
such Third Party.

 

(d)                                 Applicability to Sublicenses.

 

To the extent a sublicense [**] under Section 2.1(c) [**] in the specific
sublicense [**] of this Section 2.2 [**].

 

(e)                                  Right of First Negotiation Clarifications.

 

For the purposes of clarity, the term “right of first negotiation” as used in
this Agreement means that the Parties shall negotiate in good faith the
commercially reasonable terms for a term sheet within the applicable Negotiation
Period, but does not mean that Millennium is required to enter into a definitive
agreement.  Failure to agree upon commercially reasonable terms for a term sheet
shall include[**].  It is agreed that prior to or during any applicable
Negotiation Period, Millennium may not, directly or indirectly, obtain or
solicit bids or clarifying information in connection therewith from Third
Parties.  The rights of first negotiation set forth in Section 2.2 (a), (b), (c)
and (d) shall be void in the event Millennium terminates this Agreement pursuant
to Section 6.2 because of material breach by Genaissance.

 

2.3                                 Non-Asserts

 

(a)                                 Non-Assert for Certain New Millennium Patent
Rights.

 

For a period of[**] from the Effective Date, [**], Millennium will [**]
Millennium patent rights [**] this Section 2.3(a) [**] [**] set forth in this
Subsection 2.3 (a) [**].  [**] under this Section 2.3(a).

 

(b)                                  Non-assert to Certain Millennium Gene
Patent Rights.

 

For a period of [**] from the Effective Date, [**] Millennium will, [**] under
this Section 2.3(b) [**] in this Section 2.3(b) [**].

 

22

--------------------------------------------------------------------------------


 

ARTICLE III
INTELLECTUAL PROPERTY OWNERSHIP RIGHTS

 

3.1         Ownership of Intellectual Property

 

(a)          Millennium SNPs:  Millennium will own the Millennium SNPs. 
Genaissance will not place in the HAP Database or disclose to a Third Party any
Millennium SNPs generated pursuant to Section 2.1(h)(i) for any Millennium
Proprietary Gene or Millennium Proprietary Fragment, unless and until a public
disclosure of such SNPs occurs (i) with authorization by Millennium or (ii)
without authorization by Millennium and through no fault of Genaissance and
Millennium fails to achieve retraction of such SNPs from generally known and
used publicly accessible databases within [**] months of such unauthorized
disclosure.  In such event, upon expiration of such [**] month period,
Genaissance, at its sole discretion, may place such Millennium SNPs in the HAP™
Database with a notation that a party other than Genaissance has ownership
rights in these SNPs, provided, however, that Millennium and/or its Affiliates
shall not be referenced in such notation.

 

(b)          Genaissance HAP Markers:  Genaissance will own the Genaissance HAP
Markers and will own and file, in its discretion and at its expense, patent
applications having method claims covering the detection of Genaissance HAP
Markers as well as composition of matter claims covering HAP Marker Biologics.  

 

(c)          Millennium Haplotype Markers:  Millennium will own the Millennium
Haplotype Markers.  Genaissance will not place in the HAP Database or disclose
to a Third Party those Millennium Haplotype Markers that are generated pursuant
to Section 2.1(h)(i) for any Millennium Proprietary Gene or Millennium
Proprietary Fragment, unless and until a public disclosure of such Millennium
Haplotype Markers occurs (i) with authorization by Millennium or (ii) without
authorization by Millennium and through no fault of Genaissance and Millennium
fails to achieve retraction of such Millennium Haplotype Markers from generally
known and used publicly accessible databases within [**] months of such
unauthorized disclosure through no fault of Genaissance.  In such event, upon
expiration of such [**] month period, Genaissance, at its sole discretion, may
place such Millennium Haplotype Markers in the HAP Database with a notation that
a party other than Genaissance has ownership rights in these Haplotype Markers.
 For the avoidance of doubt, (i) although Genaissance will own Genaissance HAP
Markers, any Millennium Marker Association that references a Genaissance HAP
Marker will be owned by Millennium and (ii) Genaissance will own any Haplotype
Marker identified by Millennium that is only different from a Genaissance HAP
Marker that is in the HAP Database at the time of such identification as a
result of [**].  If, however, the [**], then [**] such Haplotype Marker will be
owned by Millennium. 

 

23

--------------------------------------------------------------------------------


 

(d)          Genaissance HAP Marker Associations:  Genaissance will own the
Genaissance HAP Marker Associations and shall be responsible for filing any
patents thereon. 

 

(e)          Millennium Marker Associations:  Millennium will own the Millennium
Marker Associations and Millennium will, at Millennium’s option, be responsible
for filing any patents thereon.  Prior to filing any patent application claiming
a Millennium Marker Association involving Genaissance HAP Markers, Millennium
shall notify Genaissance and provide Genaissance with reasonable opportunity to
file patents claiming such HAP Markers that are not yet the subject of a
Genaissance patent filing.  For the avoidance of doubt, the ownership of a
Millennium Marker Association does not include the ownership of its constituent
Genaissance HAP Markers. 

 

(f)            Collaboration Marker Associations:  Genaissance and Millennium
will jointly own the Collaboration Marker Associations, will be jointly
responsible for filing any patents thereon, and may each exploit and license
such Collaboration Marker Associations worldwide without obtaining the
permission of or accounting to, the other Party.  In the event that either Party
chooses to not pay the patent fees associated with any Collaboration Marker
Association in any jurisdiction, then the other Party shall have the right to
pay the entire cost of the patent filings and the non-paying Party will assign
its interest in the Collaboration Marker Association and any patents thereon to
the other Party.  For the avoidance of doubt, Millennium’s ownership interest in
a Collaboration Marker Association does not include the ownership of its
constituent Genaissance HAP Markers.

 

ARTICLE IV
PAYMENT

 

4.1                                 Fees for Licenses and Deliverables Per
Section 2.1

 

In consideration of the rights, licenses and deliverables granted pursuant to
Section 2.1, Millennium agrees to pay Genaissance, license fees in the amount of
[**] dollars ($[**]) during the Initial Term.  These license fees are calculated
on the following basis:

 

(a)          Total of [**] U.S. dollars ($[**]) for a perpetual multi-site
license to the DecoGen Informatics System and the HAP Database Schema, which
shall be due and payable as follows:

 

(1)          [**] U.S. dollars ($[**]) to be paid upon [**];

 

(2)          [**] U.S. dollars ($[**]) to be paid upon [**]; and

 

(3)          [**] U.S. dollars ($[**]) to be paid on [**].

 

24

--------------------------------------------------------------------------------


 

(b)                                 Total of [**] U.S. dollars ($[**]) for
Initial Term license to the HAP Database, which shall be due and payable as
follows:

 

(1)          [**] U.S. dollars ($[**]) to be paid on [**]; and

 

(2)          [**] U.S. dollars ($[**]) to be paid in installments of [**] U.S.
dollars ($[**]) [**].

 

4.2                                 Optional Fee for Maintenance of Rights Post
Initial Term.

 

At any time during the Initial Term or within [**] days thereafter, Millennium
may give Genaissance written notice of its intent to exercise rights to convert
the licenses for the HAP Database and Genaissance HAP Markers granted in Section
2.1 to a perpetual license, with no right to receive any upgrades to the HAP
Database beyond the Initial Term, unless the Post Initial Upgrade Fee has been
paid pursuant to Section 4.3.  Such license will automatically be granted upon
payment to Genaissance of [**] U.S. dollars ($[**]).

 

4.3                                 Optional Fee for Post Initial Term Upgrades
to the HAP Database.

 

Millennium shall receive upgrades to the HAP Database as described in Section
2.1(e) for each year following the end of the Initial Term, up to a total of
[**] years, upon payment to Genaissance by the end of the Initial Term and each
year of the Post Initial Term, a Post Initial Term Upgrade Fee of [**] U.S.
Dollars ($[**]) per year.

 

4.4                                 Fees for Commercial License per Section
2.1(d)

 

Upon Millennium exercising its option to a worldwide exclusive commercial
license as described in Section 2.1(d) above, Millennium will pay to Genaissance
a fee of [**] U.S. dollars ($[**]) for each license granted for the first
specific disease indication for a specific Marker Association.  Millennium may
add all other disease indications to any such license for a specific Marker
Association by paying Genaissance an additional fee of [**] U.S. dollars
($[**]).

 

4.5                                 Additional Services

 

(a)                                  Custom SNP and Haplotype Marker Discovery

 

The fee schedule for Custom SNP and Haplotype Marker Discovery on Millennium
Proprietary Genes and Millennium Proprietary Fragments pursuant to Section
2.1(h)(i) is as follows:

 

Genes 1-[**]

 

$[**] per gene

Genes [**]

 

$[**] per gene

Genes [**]

 

$[**] per gene

Fragments

 

$[**] per fragment

 

25

--------------------------------------------------------------------------------


 

(b)                                 Molecular Haplotyping Services

 

The fee for provision of molecular haplotyping services pursuant to Section
2.1(h)(ii) will be commercially reasonable and agreed upon between the Parties
in a separate written amendment hereto.

 

(c)                                  Clinical Sample HAP™ Typing Services

 

Fees for provision of Clinical Sample HAP™ Typing Services shall be commercially
reasonable and mutually agreed upon between the Parties in a separate written
amendment hereto.

 

(d)                                 Collaboration Activities.

 

Any fees for Collaboration Activities shall be as mutually agreed upon between
the Parties in a separate written amendment hereto.

 

(e)                                  Material from the Index Repository

 

Should Millennium request genomic DNA and/or cDNA samples from the Index
Repository pursuant to Section 2.1(h)(v), then Millennium shall pay Genaissance
a fee of [**] U.S. dollars ($[**]) per [**] of isolated genomic DNA per
individual from the Index Repository, and a fee of [**] U.S. dollars ($[**]) per
[**] of total cDNA per individual from the Index Repository.

 

4.6                                 Payment Terms.

 

Subject to the payment schedules above, all payments will be paid [**] days
after Millennium’s receipt of an invoice.  All payments shall include any
shipping costs on the invoice, shall be in U.S. Dollars and shall be paid by
bank wire transfer in immediately available funds to such bank account as is
designated in writing by Genaissance from time to time.  Any payments by
Millennium to Genaissance that are not paid on or before [**] days after the
date such payments are due under this Agreement shall bear interest, to the
extent permitted by applicable law, at [**] percent ([**]%) per [**], calculated
on [**]; provided, however, that interest shall not accrue pursuant to this
Section 4.5 on any amounts payable under this Agreement with respect to which
payment is disputed in good faith; provided, further that interest shall accrue
pursuant to this Section 4.5 once such dispute has been resolved if payment is
not made promptly thereafter.

 

26

--------------------------------------------------------------------------------


 

ARTICLE V
CONFIDENTIALITY

 

5.1                                 Confidential Information.  Any Confidential
Information disclosed by a Party to the other Party during the term of this
Agreement shall not be used by the receiving Party except in connection with the
activities contemplated by this Agreement, shall be maintained in confidence by
the receiving Party, and shall not otherwise be disclosed by the receiving Party
to any Third Party, without the prior written consent of the disclosing Party,
except to the extent that the Confidential Information (as determined by
competent documentation):

 

(a)  was known by the receiving Party or its Affiliates prior to its date of
disclosure to the receiving Party;

 

(b)  either before or after the date of the disclosure to the receiving Party or
its Affiliates is lawfully disclosed to the receiving Party or its Affiliates by
sources other than the disclosing Party rightfully in possession of the
Confidential Information;

 

(c) either before or after the date of the disclosure to the receiving Party or
its Affiliates becomes published or generally known to the public (including
information known to the public through the sale of products in the ordinary
course of business) through no fault or omission on the part of the receiving
Party, its Affiliates;

 

(d) is independently developed by or for the receiving Party or its Affiliates
without use, reference to or reliance upon the Confidential Information;

 

in any of which cases (a), (b), (c) or (d), such information will not be
Confidential Information under this Agreement.

 

5.2                                 Required Disclosures.  The provisions of
Section 5.1 shall not preclude the receiving Party or its Affiliates from
disclosing Confidential Information to the extent such Confidential Information
is required to be disclosed by the receiving Party or its Affiliates to comply
with applicable laws, to defend or prosecute litigation or to comply with
governmental regulations or judicial or administrative decrees or orders,
provided that the receiving Party provides prior written notice of such
disclosure to the disclosing Party and takes reasonable and lawful actions to
endeavor to avoid and/or minimize the degree of such disclosure.  Specific
information shall not be deemed to be within any of the foregoing exclusions
merely because it is embraced by more general information falling within these
exclusions.

 

5.3                                 Employee and Advisor Obligations. 
Millennium and Genaissance each agree that they shall provide Confidential
Information received from the other Party only to their respective employees,
consultants and advisors, and to the employees, consultants and advisors of such
Party’s Affiliates, who have a need-to-know for the sole purpose of performing
such Party’s obligations or exercising such Party’s rights under this Agreement
and have a written obligation to treat such information and materials as
confidential in accordance with such Party’s confidentiality obligations under
this Agreement.  Any Genaissance representatives that will be on-site at
Millennium and/or its Affiliates site shall be required to enter into an
agreement with

 

27

--------------------------------------------------------------------------------


 

Millennium that is consistent with this Agreement that addresses, among other
confidentiality issues, the inadvertent disclosure of confidential information
of Millennium unrelated to the performance of, and not intended for use in, the
performance of this Agreement.

 

5.4                                 Term.  All obligations of confidentiality
imposed under this Article V shall expire [**] years following the termination
or expiration of this Agreement, except that the obligations of confidentiality
imposed under this Article V with respect to Data disclosed by Genaissance to
Millennium shall continue in perpetuity and shall survive any termination or
expiration of this Agreement.

 

5.5                                 Terms and Conditions.  Neither Millennium
nor Genaissance shall disclose to the public or any Third Party the terms and
conditions of this Agreement except with the prior written consent of the other
or as required by law.

 

5.6                                 Use of Data.  The provisions of this Article
V shall not preclude Millennium, its Affiliates, Authorized Personnel and/or
Millennium Product Corporate Partners from disclosing any Data, which
constitutes Confidential Information of Genaissance and which is licensed or
sublicensed to it under Section 2.1 (and such entities shall not be required to
obtain written consent from Genaissance for such use), where such disclosure is
(a) reasonably necessary for the development and commercialization of Millennium
Products, (b) limited to only the employees, consultants and advisors of such
entities who have a need-to-know such Data for the sole purpose of developing
and commercializing such Millennium Products, and (c) subject to confidentiality
obligations no less stringent than the confidentiality obligations under this
Agreement.

 

5.7                                 Publication.  Millennium, its Affiliates,
Authorized Personnel, Millennium Corporate Partners and/or Millennium Technology
Consultants (each a “Publishing Party”) shall have the right to publish or
present any information, data or results generated through the use of the
Genaissance HAP Technology, subject to the terms of this Section 5.7.  In the
event a publication or presentation contains Confidential Information of
Genaissance, the Publishing Party shall furnish Genaissance with a copy of any
such proposed publication or presentation at least [**] days in advance of the
submission for publication or presentation for review by Genaissance.  Upon the
expiration of such [**] day period, the Publishing Party may proceed with
submission for publication or presentation; provided, however, that upon written
notice by Genaissance during such [**] day period, to the Publishing Party that
such proposed publication or presentation contains Confidential Information of
Genaissance that Genaissance does not want published or presented, the
Publishing Party [**].

 

28

--------------------------------------------------------------------------------


 

ARTICLE VI
TERM AND TERMINATION

 

6.1.                              Term.  Unless sooner terminated in accordance
with the terms of this Article VI, the term of the Agreement shall commence on
the Effective Date and, unless extended by the mutual agreement of the Parties,
shall continue until the end of the Initial Term or the Post Initial Term, if
any is elected by Millennium.  The term of any commercial license granted to
Millennium pursuant to Section 2.1(b)(ii) shall remain in effect on a
country-by-country basis until expiration of the last-to-expire patent under the
license, subject to the continued payment of amounts, if any, owed to
Genaissance.

 

6.2                                 Material Breach.  Upon any material breach
of this Agreement by Genaissance or Millennium (in such capacity, the “Breaching
Party”), the other Party (in such capacity, the “Non-Breaching Party”) may
terminate this Agreement by [**] days’ written notice to the Breaching Party,
specifying the material breach.  The termination becomes effective at the end of
the [**] day period unless (i) the Breaching Party cures such breach during such
[**] day period, or (ii) if such breach is not susceptible to cure within such
[**] day period, the Breaching Party is diligently pursuing a cure (unless such
breach, by its nature, is incurable, in which case the Agreement may be
terminated immediately).  The Parties will use reasonable efforts to work
together to cure any breach.

 

6.3                                 Effect of Expiration or Termination.  In the
event of the expiration of this Agreement or the termination of this Agreement
pursuant to Section 6.1 above, then:

 

(a) the licenses granted under Section 2.1(a)(i) survive,

 

(b) the licenses granted under Sections 2.1(a)(ii) and 2.1(b)(i) shall terminate
unless extended under the perpetual access rights granted pursuant to Section
2.1(f) in which case they survive,

 

(c) the rights granted under Sections 2.1(a)(iii), 2.1(a)(iv) and 2.1(a)(v)
shall survive solely with respect to the DecoGen Informatics System and the HAP
Database Schema,

 

(d) Sections 2.1(c)(i) and 2.1(c)(iii) shall survive and the rights granted
under Section 2.1(c)(ii) shall terminate unless extended under the perpetual
access rights granted pursuant to Section 2.1(f) in which case they survive;

 

(e) the options granted under Section 2.1(d) shall terminate unless Millennium
has obtained a perpetual research license under Section 2.1(b)(i) pursuant to
Section 2.1(f) in which case Section 2.1(d) survives,

 

(f) the rights of first negotiation granted under Section 2.2 shall survive,

 

(g) the non-asserts provided in Section 2.3 shall survive,

 

(h) the commercial license granted to Millennium pursuant to Sections 2.1(b)(ii)
shall survive,

 

29

--------------------------------------------------------------------------------


 

(i) any license agreement executed by the Parties pursuant to Section 2.1(d)
shall survive in accordance with its terms,

 

(j) any written amendment executed by the Parties for Collaboration Activities
pursuant to Section 2.1(h)(iv) shall survive in accordance with its terms,

 

(k) any agreement executed by the Parties pursuant to Section 2.2 shall survive
in accordance with its terms; and

 

(l) Articles I, III, IV, V, VI, VII, VIII, IX, X, and XI shall survive.

 

6.4                                 Effect of Termination For Material Breach.

 

(a)                                  Termination by Genaissance.  In the event
of termination of this Agreement by Genaissance pursuant to Section 6.3 above
due to material breach by Millennium, then (i) the licenses granted under
Sections 2.1(a), 2.1(b) and 2.1(c) shall terminate, (ii) the options granted
under Section 2.1(d) shall terminate, (iii) the rights of first negotiation
granted under Section 2.2 shall survive, and (iv) the non-asserts provided in
Section 2.3 shall survive.

 

(b)                                 Termination by Millennium.  In the event of
termination of this Agreement by Millennium pursuant to Section 6.3 above due to
material breach by Genaissance, then (i) the licenses granted under Sections
2.1(a), 2.1(b) and 2.1(c) shall survive subject to the continued payment of any
undisputed amounts, if any, owed to Genaissance, (ii) the options granted under
Section 2.1(d) shall survive, (iii) the rights of first negotiation granted
under Section 2.2 shall terminate, and (iv) the non-asserts provided in Section
2.3 shall terminate.

 

6.5                                 Return of Materials.  Upon termination of
the Agreement, and if Millennium has not elected extended maintenance rights
pursuant to Section 2.1(f), Millennium shall return to Genaissance all
proprietary information and material received in the course of the Agreement
including any unused IR Materials (which may, in lieu of return, be destroyed),
the HAP Database and the HAP Database portion of HAP Database Plus (but
excluding the DecoGen Informatics System and the HAP Database Schema) and shall
cease all uses of such proprietary information and material and the HAP Database
and HAP Database portion of HAP Database Plus.  Millennium may keep one full
copy of all such proprietary information and material for archival purposes. 
Notwithstanding the preceding sentence, it is expressly understood that while
Millennium shall make commercially reasonable efforts to remove electronic
versions of the HAP Database, Millennium shall not be required to purge any
minor portions thereof from Millennium’s notebooks, electronic files, records,
and other mediums in which Millennium and/or its Affiliates store results and
analyses.

 

 

30

--------------------------------------------------------------------------------


 

6.6                                 Termination of Licenses to Affiliates and
Millennium Corporate Partners.

 

(a)                                  Affiliates.  Unless otherwise approved by
Genaissance, any license to an Affiliate of Millennium shall terminate
[**]months after such Affiliate ceases to be an Affiliate as defined in Section
1.1 hereof.  Millennium will use commercially reasonable efforts to provide
Genaissance with written notice of such event within a reasonable period of
time.  Genaissance will, upon request of such former-Affiliate, negotiate in
good faith with any such former-Affiliate to grant such former-Affiliate a
license to use all or part of the Genaissance HAP Technology on commercially
reasonable terms.

 

(b)                                 Millennium Corporate Partners.  Unless
otherwise approved by Genaissance, any license or sublicense to any MillenniCum
Product Corporate Partner pursuant to Section 2.1(c) shall terminate [**] months
after such Corporate Partner ceases to be a Millennium Product Corporate Partner
as defined in Section 1.39 hereof, provided, however, that any such license or
sublicense that covers a Genaissance HAP Marker that, as of the end of such [**]
month period, can be reasonably demonstrated to have a correlation with (i) a
response to a Therapeutic Product or (ii) risk or susceptibility for, the
presence of the progression of or the age of onset of any disease, shall survive
any such change in status of a Millennium Product Corporate Partner, and any
expiration or termination of this Agreement.

 

ARTICLE VII
ESCROW

 

7.1                                 Escrow Agreement.  Genaissance and
Millennium agree to establish and maintain an escrow account with the Escrow
Agent for so long as Millennium and/or its Affiliates maintain a license to the
DecoGen Informatics System and HAP Database Schema under Section 2.1(a) hereof. 
Such escrow account will contain a copy of all source code (inclusive of any
interpretive code), standard operating procedures and documentation reasonably
necessary to utilize, support and maintain the DecoGen Informatics System and
HAP Database Schema (collectively the “Deposit Materials”).  Within [**] days
after the Effective Date, the Parties and the Escrow Agent shall enter into an
Escrow Agreement substantially in the form of the agreement attached hereto as
Exhibit D.  Upon execution, a true and accurate copy of the Escrow Agreement
shall be attached hereto as Exhibit E.

 

7.2                                 Updates to Deposit Materials.  From time to
time during the Initial Term (or any longer period mutually agreed by the
Parties during which Genaissance is providing support and maintenance of the
DecoGen Informatics System and HAP Database Schema), Genaissance shall provide
updates to the Deposit Materials to the Escrow Agent within [**] days of any
material change in the Deposit Material.

 

7.3                                 Release of Deposit Materials.  In the event
of the occurrence of any Release Condition (as defined below), the Deposit
Materials in the escrow account shall be released to Millennium solely and
exclusively for use by Millennium pursuant to Section

 

31

--------------------------------------------------------------------------------


 

7.4  below.  As used in this Agreement, “Release Conditions” shall mean the
existence of any one or more of the following circumstances:

 

a.                                       [**] the DecoGen Informatics System and
HAP Database Schema [**]pursuant to Section 4.3[**]set forth in the Agreement;

 

b.                                      The [**]or upon an [**] which is [**];

 

c.                                       The [**]; or

 

d.                                      [**] Genaissance [**] for the purpose of
[**].

 

7.4                                 Self-Help License.  Genaissance shall grant,
and hereby grants, to Millennium, its Affiliates, Authorized Personnel and
Technology Consultants, a worldwide, perpetual, non-exclusive, royalty-free
license, without a right to grant sublicenses, under Genaissance Patent Rights
and Genaissance Know-how to use the Deposit Materials, to use, copy, create
derivative works of and modify the intellectual property embodied in the Deposit
Materials solely to utilize, support and maintain the DecoGen Informatics System
and HAP Database Schema in the event of a release of the Deposit Materials
pursuant to Section 7.3 above (the “Self-Help License”).  Millennium shall not
practice the Self-Help License unless and until the Deposit Materials are
released pursuant to Section 7.3 above.

 

7.5                                 Change in Escrow Agent.  In the event of any
change to the Escrow Agent, the terms and conditions of the escrow agreement
with any successor Escrow Agent shall contain terms and conditions no less
favorable to Millennium as the terms and conditions in the initial escrow
agreement entered into by Genaissance pursuant to this Agreement including, but
not limited to, release of the Deposit Materials to Millennium upon occurrence
of any Release Condition. Genaissance shall promptly notify Millennium in
writing of any change to the Escrow Agent and, after any change to the escrow
agent, shall promptly furnish a copy of the new escrow agreement to Millennium.

 

7.6                                 Escrow Fees.  All fees related to the escrow
agreement and Millennium’s participation as a beneficiary under the escrow
agreement shall be borne [**].

 

7.7                                 Termination of Escrow.  Millennium may
notify Genaissance in writing of Millennium’s desire to terminate the Escrow
Agreement, in which case the obligations set forth in this Article 7 shall
terminate, provided however that if a Release Condition has occurred prior to
such notice, the provisions of Section 7.3 shall remain in effect.

 

32

--------------------------------------------------------------------------------


 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

8.1                                 Representation of Authority; Consents. 
Millennium and Genaissance each represents and warrants to the other Party that
as of the Effective Date it has full right, power and authority to enter into
this Agreement, this Agreement has been duly executed by such Party and
constitutes a legal, valid and binding obligation of such Party, enforceable in
accordance with its terms.

 

8.2                                 No Conflict.  Each Party represents to the
other Party that the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate such Party’s corporate charter and bylaws or any requirement of
applicable laws of regulations and (b) do not and shall not conflict with,
violate or breach or constitute a default or require any consent under any
contractual obligation of such Party.

 

8.3                                 Knowledge of Pending or Threatened
Litigation.  Each Party represents and warrants to the other Party that there is
no claim, investigation, suit, action or proceeding pending or, to the knowledge
of such Party, expressly threatened, against such Party before or by any
governmental entity or arbitrator that, individually or in the aggregate, could
reasonably be expected to (a) materially impair the ability of such Party to
perform any obligation under this Agreement or (b) prevent or materially delay
or alter the consummation of any or all of the transactions contemplated hereby.

 

8.4                                 Employee and Consultant Obligations.  Each
Party represents and warrants that all of its employees, officers, and
consultants that are supporting the performance of such Party’s obligations
under this Agreement shall have executed agreements or have existing obligations
under law requiring assignment to such Party of all inventions made during the
course of and as the result of their association with such Party and obligating
the individual to maintain as confidential such Party’s Confidential Information
as well as confidential information of the other Party or any Third Party which
such Party may receive, to the extent required to support such Party’s
obligations under this Agreement.

 

8.5                                 Millennium Representations.  Millennium
covenants that Millennium and its Affiliates shall comply in all respects with
all applicable state and federal laws and regulations (including HIPAA) and any
foreign equivalents thereof to the extent necessary for Millennium to comply
with its obligations hereunder and for Genaissance and its Affiliates to have
the rights and benefits contemplated by this Agreement.

 

8.6                                 Genaissance Representations.  Genaissance
represents and warrants that:

 

(a)          the Genaissance HAP Technology and any updates thereto will perform
in accordance with the specifications set forth in Exhibit C;

 

(b)         Genaissance owns or Controls the Genaissance HAP Technology
(including without limitation, any Third Party software embedded or included
with the Genaissance HAP Technology), and that Genaissance has the right to
grant the licenses and sublicenses set forth herein, except to the extent that
the HAP

 

33

--------------------------------------------------------------------------------


 

Technology incorporates or requires the use of commercially available operating
system software or hardware as described in Exhibit C;

 

(c) to the best of Genaissance’s knowledge, there are no Third Party
restrictions and payments that will be imposed on Millennium, its Affiliates,
any Authorized Personnel, Millennium Corporate Partners or Millennium Technology
Consultants as a result of their use of the HAP Technology under this Agreement,
provided, however, that Genaissance makes no such representation or warranty
with respect to use of any commercially available operating system software or
hardware as described in Exhibit C or any non-in-silico use of data in the HAP
Database;

 

(d) (i) Genaissance and its Affiliates’ privacy and informed consent processes
and procedures provide Millennium, its Affiliates, Millennium Corporate
Partners, Millennium Technology Consultants and Authorized Personnel with the
right to freely use all data in the HAP Database, and (ii) Genaissance and its
Affiliates shall comply in all respects with all applicable state and federal
laws and regulations (including HIPAA) and any foreign equivalents thereof to
the extent necessary for Genaissance to comply with its obligations hereunder
and for Millennium and its Affiliates to use the Genaissance HAP Technology,
fully enjoy the licenses granted hereunder and have the rights and benefits
contemplated by this Agreement.

 

ARTICLE IX
INDEMNIFICATION

 

9.1                                 Genaissance’s Obligations.  Genaissance
agrees to defend Millennium and its Affiliates, at Genaissance’s cost and
expense, and will indemnify and hold Millennium and its Affiliates and their
respective directors, officers, employees and agents (the “Millennium
Indemnified Parties”) harmless from and against any losses, costs, damages, fees
or expenses arising out of any Third Party claim relating to (i) any breach by
Genaissance of any of its representations, confidentiality or intellectual
property obligations, or warranties pursuant to this Agreement or (ii) any
personal injury resulting from the development, manufacture, use, sale or other
disposition of any product or service offered by Genaissance and/or its
Affiliates and licensees to the extent such injury is alleged to be the result
of the practice or use by Genaissance and/or its Affiliates of any Millennium
patent rights or know-how licensed by Millennium to Genaissance and/or its
Affiliates under this Agreement.  In the event of any such claim against the
Millennium Indemnified Parties by any Third Party, Millennium shall promptly
notify Genaissance in writing of the claim and Genaissance shall manage and
control, at its sole expense, the defense of the claim and its settlement.  The
Millennium Indemnified Parties shall cooperate with Genaissance and may, at
their option and expense, be represented in any such action or proceeding. 
Genaissance shall not be liable for any litigation costs or expenses incurred by
the Millennium Indemnified Parties without Genaissance’s prior written
authorization.  In addition, Genaissance shall not be responsible for the
indemnification of any Millennium Indemnified Party arising from any

 

34

--------------------------------------------------------------------------------


 

negligent or intentional acts by such party, or any claims compromised or
settled without its prior written consent.

 

9.2                                 Millennium’s Obligations.  Millennium agrees
to defend Genaissance and its Affiliates, at Millennium’s cost and expense, and
will indemnify and hold Genaissance and its Affiliates and their respective
directors, officers, employees and agents (the “Genaissance Indemnified
Parties”) harmless from and against any losses, costs, damages, fees or expenses
arising out of any Third Party claim relating to (i) any breach by Millennium of
any of its representations, confidentiality or intellectual property
obligations, or warranties pursuant to this Agreement, or (ii)  any personal
injury resulting from the development, manufacture, use, sale or other
disposition of any product or service offered by Millennium and/or its
Affiliates and licensees to the extent such injury is alleged to be the result
of the use by Millennium and/or its Affiliates and licensees of the HAP™
Technology.  In the event of any such claim against the Genaissance Indemnified
Parties by any Third Party, Genaissance shall promptly notify Millennium in
writing of the claim and Millennium shall manage and control, at its sole
expense, the defense of the claim and its settlement.  The Genaissance
Indemnified Parties shall cooperate with Millennium and may, at their option and
expense, be represented in any such action or proceeding.  Millennium shall not
be liable for any litigation costs or expenses incurred by the Genaissance
Indemnified Parties without Millennium’s prior written authorization.  In
addition, Millennium shall not be responsible for the indemnification of any
Genaissance Indemnified Party arising from any negligent or intentional acts by
such party, or any claims compromised or settled without its prior written
consent.

 

ARTICLE X
DISPUTE RESOLUTION

 

10.1                           Referral of Unresolved Matters to Executive
Officers.  As used herein, the term “Executive Officers” shall mean the Chief
Executive Officer (CEO) of Genaissance, or a delegate of such CEO, and the Chief
Operating Officer (COO) of Millennium, or a delegate of such COO, provided that
such delegate of Genaissance’s CEO or Millennium’s COO is at least a Vice
President or higher.  In the event the Parties are unable to resolve a dispute
arising under this Agreement within [**] days, the matter shall be referred to
the Executive Officers to be resolved by negotiation in good faith as soon as is
practicable but in no event later than [**] days after referral.  Such
resolution, if any, of a referred issue by the Executive Officers shall be final
and binding on the Parties.  In the event the Executive Officers are unable to
resolve a dispute with such [**] day period, then Parties may assert any remedy
available at law or in equity to enforce its rights under this Agreement.

 

10.2                           Independent Experts.  Each Executive Officer
shall have the right to engage, at its sole discretion and expense, the services
of any number of independent experts in the field in question (the individual(s)
so engaged by each Executive Officer to be engaged under mutually agreed
obligations of confidentiality) to assist the Executive Officer in making a
determination on the unresolved matter, and each Executive Officer

 

35

--------------------------------------------------------------------------------


 

shall be obligated to consider in good faith the analyses and opinions of any
such independent experts engaged by either of them in making a determination.

 

10.3                           Injunctive Relief.  Notwithstanding anything
contained in this Article X, any Party may seek injunctive relief at law or
equity with respect to any matter that gives rise to a substantial threat of
imminent harm to such Party.

 

ARTICLE XI
MISCELLANEOUS

 

11.1                           Governing Law.  This Agreement shall be construed
and the respective rights of the Parties determined according to the substantive
laws of the Commonwealth of Massachusetts notwithstanding the provisions
governing conflict of laws under such Massachusetts law to the contrary, except
matters of intellectual property law which shall be determined in accordance
with the intellectual property laws relevant to the intellectual property in
question; and provided, further, that the U.N. Convention on the International
Sale of Goods shall not apply.  English shall be the governing language for the
construction and interpretation of this Agreement.

 

11.2                           Assignment.  Neither Party may assign or
otherwise transfer any of its rights and interests, nor delegate any of its
respective obligations hereunder, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed; provided,
however, that either Party may, without such consent, assign its rights and
interest hereunder, effective upon written notice to the other Party, to its
Affiliate or in connection with the transfer or sale of all or substantially all
of the portion of its business to which this Agreement relates, or in the event
of its merger or consolidation or change in control or similar transaction. 
Notwithstanding the preceding sentence, any assignment of this Agreement by
Genaissance to [**] or any successor thereof shall require Millennium’s prior
written consent which consent shall be at Millennium’s sole discretion.  This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the Parties.  Any attempted assignment not in accordance
with this Section 11.2 shall be void.

 

11.3                           Entire Agreement.  This Agreement, and the
Exhibits referred to in this Agreement constitute the entire agreement between
the Parties with respect to the subject matter hereof, and supersede all
previous arrangements with respect to the subject matter hereof, whether written
or oral, with the exception of the Confidential Disclosure Agreements dated
[**], and [**], [**] between the Parties which shall govern disclosures prior to
this Agreement.

 

11.4                           Amendments.  Any amendment or modification to
this Agreement shall be made in writing signed by both Parties.

 

11.5                           Notices.

 

36

--------------------------------------------------------------------------------


 

(a)                                  Notices to Genaissance shall be addressed
to:

 

Genaissance Pharmaceuticals, Inc.
Five Science Park
New Haven, CT 06511
Attention:  Chief Executive Officer

 

(b)                                 Notices to Millennium shall be addressed to:

 

Millennium Pharmaceuticals, Inc.
75 Sidney Street

Cambridge, Massachusetts 02139
Attention:  Chief Executive Officer

 

With a copy to:

 

Millennium Pharmaceuticals, Inc.
75 Sidney Street
Cambridge, Massachusetts 02139
Attention General Counsel, Legal Department

 

Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided.  Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be (a)
sent by registered or certified mail, return receipt requested, postage prepaid,
(b) sent via a reputable overnight courier service, or (c) sent by facsimile
transmission, in each case properly addressed in accordance with the paragraph
above.  The effective date of notice shall be the actual date of receipt by the
Party receiving the same.

 

11.6                           Force Majeure.  No failure or omission by either
Party in the performance of any obligation of this Agreement shall be deemed a
breach of this Agreement or create any liability if the same shall arise from
any cause or causes beyond the reasonable control of such Party, including, but
not limited to, the following:  acts of gods; acts or omissions of any
government; any rules, regulations or orders issued by any governmental
authority or by any officer, department, agency or instrumentality thereof;
fire; storm; flood; earthquake; accident; war; terrorist act; rebellion;
insurrection; riot; and invasion; provided that such failure or omission
resulting from one of the above causes is cured as soon as is practicable after
the occurrence of one or more of the above mentioned causes.

 

11.7                           Compliance with Export Regulations.  Each Party
shall comply with all applicable U.S. and other applicable export laws and
regulations, including without limitation, the Export Administration Regulations
and the International Traffic in Arms Regulations.

 

37

--------------------------------------------------------------------------------


 

11.8                           Public Announcements.  On the Effective Date or
soon after, the Parties may issue one or more press release(s).  Any
announcements or similar publicity with respect to the execution of this
Agreement shall be agreed upon between the Parties in advance of such
announcement.  The Parties agree that any such announcement will not contain
confidential business or technical information and, if disclosure of
confidential business or technical information is required by law or regulation,
will make commercially reasonable efforts to minimize such disclosure and obtain
confidential treatment for any such information which is disclosed to a
governmental agency or group.  Each Party agrees to provide to the other Party a
copy of any public announcement as soon as reasonably practicable under the
circumstances prior to its scheduled release.  Except under extraordinary
circumstances, each Party shall provide the other with an advance copy of any
press release at least [**] business days prior to the scheduled disclosure. 
Each Party shall have the right to expeditiously review and recommend changes to
any announcement regarding this Agreement or the subject matter of this
Agreement.  Except as otherwise required by law, the Party whose press release
has been reviewed shall remove any information the reviewing Party reasonably
deems to be inappropriate for disclosure.  The contents of any such announcement
or similar publicity, which has been reviewed and approved by the reviewing
Party, can be re-released by either Party without a requirement for
re-approval.  Furthermore, each Party shall give the other Party a reasonable
opportunity to review all filings with the United States Securities and Exchange
Commission describing the terms of this Agreement prior to submission of such
filings, and shall give due consideration to any reasonable comments by the
non-filing Party relating to such filing, including without limitation the
provisions of this Agreement for which confidential treatment should be sought.

 

11.9                           Independent Contractors.  It is understood and
agreed that the relationship between the Parties is that of independent
contractors and that nothing in this Agreement shall be construed as
authorization for either Millennium or Genaissance to act as agent for the
other.

 

11.10                     Section 365(n) of the Bankruptcy Code.  All rights and
licenses granted under or pursuant to any section of this Agreement are, and
shall otherwise be, deemed to be, for purposes of Section 365(n) of the
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code.  The Parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code

 

11.11                     No Strict Construction.  This Agreement has been
prepared jointly and shall not be strictly construed against either Party.

 

11.12                     Headings.  The captions or headings of the sections or
other subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

 

38

--------------------------------------------------------------------------------


 

11.13                     No Implied Waivers; Rights Cumulative.  No failure on
the part of Millennium or Genaissance to exercise, and no delay in exercising,
any right, power, remedy or privilege under this Agreement, or provided by
statute or at law or in equity or otherwise, shall impair, prejudice or
constitute a waiver of any such right, power, remedy or privilege or be
construed as a waiver of any breach of this Agreement or as an acquiescence
therein, nor shall any single or partial exercise of any such right, power,
remedy or privilege preclude any other or further exercise thereof or the
exercise of any other right, power, remedy or privilege.

 

11.14                     Execution in Counterparts.  This Agreement may be
executed in counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

 

MILLENNIUM PHARMACEUTICALS, INC.

 

 

 

By:

/s/ [Illegible]

 

 

Title:

Senior Vice President

 

 

 

 

 

 

GENAISSANCE PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Krishnan Nandabalan

 

 

Title:

Vice President, Business
Development

 

 

40

--------------------------------------------------------------------------------


 

Exhibit A

 

The HAPTM Database shall consist of Genaissance’s proprietary information and
publicly available information.  The genes selected for HAP™ Marker discovery
include the vast array of drug targets such as receptors, signal transduction
proteins, metabolizing enzymes and immunomodulators.  In addition, Genaissance
currently adds annotations from publicly available databases, such as HGVBase
and dbSNP.  An individual investigator can quickly relate Genaissance’s
proprietary information to existing public domain data and place the information
in a biological context that is useful for discovery and pharmacogenetic
applications.

 

The current procedure for discovering HAPM Markers for a Gene is to sequence,
from the Index Repository, ninety-three (93) individual samples of human genomic
DNA, one sample of chimpanzee genomic DNA and one sample of gorilla genomic
DNA.  The genomic regions of each Gene, which are targeted for sequencing, are
as follows.

 

(i) “Exons” shall mean the genomic DNA segments of a Gene whose sequence
information is translated into the protein product of that Gene.  The goal is to
obtain sequence information for all Exons of a Gene.

 

(ii) “Exon/Intron Junction” shall mean the junctions between the Exons and the
Introns in genomic DNA.  Beginning with the initiation codon at one end of a
Gene and ending with the termination codon at the other end of a Gene, the goal
is to obtain sequence information for each Exon/Intron Junction within this
genomic region.

 

(iii) “Introns” shall mean the genomic DNA segments of a Gene, which are located
between Exons.  Beginning with the initiation codon at one end of a Gene and
ending with the termination codon at the other end of a Gene, the goal is to
obtain a minimum of ten (10) to twenty (20) bases and a maximum of one hundred
(100) bases of sequence information from the Exon/Intron Junction into the
Intron for every Intron within this genomic region.

 

(iv) “Promoter” shall mean the genomic region that is immediately upstream of
the transcription start site of the Gene.  The goal is to obtain sequence
information for up to one (1) thousand bases of the Promoter.

 

(v) “Three-Prime Untranslated Region” shall mean the genomic region immediately
downstream from the termination codon of a Gene.  The goal is to obtain sequence
information for at least one hundred (100) bases of the Three-Prime Untranslated
Region downstream of the termination codon.

 

Specific genomic sequence information is required to meet the goals outlined in
(i) through (v) above.  If genomic sequence information is available for a
majority of these regions, even if the available genomic sequence information is
not sufficient to meet all of the goals in (i) through (v) above, a Gene will
still be queued for HAPTM Marker discovery.

 

41

--------------------------------------------------------------------------------


 

Once a Gene is completely sequenced, HAPTM Markers will be constructed for that
Gene and placed into the HAPTM Database.  A Gene shall be considered completely
sequenced if sequence information is obtained for at least [**] of the regions
targeted for sequencing.  A specific region targeted for sequencing within a
Gene shall be considered completely sequenced if sequence information is
obtained for at least [**].

 

If a Gene is not completely sequenced after each fragment targeted for
sequencing has been attempted once, each of the failed fragments will be
resequenced using redesigned amplification/sequencing primers.  However, the
presence of runs of guanine and cytosine, secondary structure or errors in
publicly available sequence information may prevent the generation of sufficient
sequence information for that Gene to be considered completely sequenced.  Thus,
if the Gene does not meet the completely sequenced criteria after the above
resequencing step, [**].

 

Genaissance shall use commercially reasonable efforts to incorporate into the
HAP Database other information about Genes, including: (i) genomic structure;
(ii) cDNA and protein sequences; (iii) publicly available Polymorphisms and
Haplotype Markers from high through-put databases such as dbSNP; and (iv)
location of these publicly available Polymorphisms within the genomic structure
and also in the messenger RNA if these Polymorphisms cause coding changes.

 

42

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Error Classification & Response Time

 

Genaissance shall respond to Millennium’s inquiries regarding errors within [**]
of receipt of Millennium’s inquiry and to use best efforts to correct errors
with a level of effort (including dedication of more senior level personnel)
commensurate with Millennium’s classification of the error as follows:

 

Severity Level

 

Criteria

 

Required Genaissance Response

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

On-Site Support: Notwithstanding anything to the contrary contained herein,
[**].

 

43

--------------------------------------------------------------------------------


 

Exhibit C

Specifications

 

Genaissance HAP Technology Technical Specification

 

1                       The key components of the Genaissance HAP Technology are
the:

•                                       DecoGen Informatics System (defined in
Section 1.9 of the Agreement)

•                                       HAP Database (defined in Section 1.22 of
the Agreement), and

•                                       HAP Database Schema (defined in Section
1.24 of the Agreement)

 

2                       Detailed Technical Specifications

 

2.1                               HAP DATABASE

 

Installation and Operating Requirements

 

The HAP™ Database is an Oracle database which requires the following minimum
configuration:

 

2.1.1                        Database Configuration

Software:                                              Oracle [**] Edition.

 

2.1.2                        Hardware Requirements

Server:

 

[**]

Memory:

 

[**] GB, depending on number of users

SWAP Space:

 

[**]

CD-ROM Device:

 

[**]

CPU:

 

[**]

Tape Device:

 

[**]

 

2.1.3                        Disk Space Requirements:

Oracle Software:

~

[**]GB ([**]Edition)

Database:

 

[**]

 

2.1.4                        Operating System Software Requirements

Operating System:                    [**].

 

2.2                               THE DECOGEN INFORMATICS SYSTEM

 

Cross-platform application, built on top of the HAP Database.  The client
application resides on a shared drive and is invoked by running a batch
initialization file from the client machine.

 

44

--------------------------------------------------------------------------------


 

Installation and Operating Requirements

 

2.2.1                        DecoGen® Client

Minimum recommended client configuration:

CPU: [**]

Memory: [**]

Hard disk: [**]

Operating System: Window [**]

Java Runtime version: [**]

 

2.2.2                        SAS Server

 

•                  SAS Software 8.2 release on NT or Windows 2000 server
(Service Pack 2)

•                  [**] memory[**] Drives for OS and Data

•                  [**]CD-Rom

•                  SAS Software 8.2 required components must include SAS/BASE,
SAS/STAT, SAS/CONNECT, SAS/IntrNet, and SAS/Graph.

 

Upon Millennium’s written request, Genaissance will use commercially reasonable
efforts to [**].

 

45

--------------------------------------------------------------------------------


 

DecoGen Informatics System

Features, Capabilities and Performance Requirements

 

1.              OVERVIEW

 

Genaissance Pharmaceuticals provides software tools for the storage and analysis
of clinical and genetic information.  The information that is required to
associate genetic and clinical data are the polymorphisms, HAP Markers, and the
information that is specific to the clinical cohort under investigation, namely
the individual to HAP Marker assignments and the clinical responses of each
individual.

 

2.              DECOGEN DATAMANAGER SOFTWARE

 

The DecoGen DataManager Software functions as a data entry tool, and as a
browser that provides tools for viewing and mining genomic features.  The
following types of data can be entered and are available for browsing, mining
and export from the DataManager program:

•                  New or proprietary Polymorphisms can be mapped to the genomic
structure stored in the HAP Database

•                  HAP Locus and Markers

•                  Clinical cohort organization

•                  Individual genotype and HAP Marker assignments

•                  Functional information about the genes and markers

 

3.              DECOGEN BROWSER SOFTWARE

 

The DecoGen Browser program functions as a browser, and as a tool for
statistical analysis of clinical and genetic information.

•                  Clinical responses can be imported for the clinical cohort

•                  Genomic information can be browsed and exported

•                  Linkage Disequilibrium analyses can be performed

•                  Minimal SNP selection can be performed

•                  Haplotypes can be clustered

•                  Phylogenetic studies can be performed

•                  Correlations between either full or sub-HAPTM Markers and
clinical responses can be identified

 

4.              SYSTEM PERFORMANCE

 

The system will demonstrate the ability to, at a minimum, perform the operations
provided in the user manuals listed below:

•                  DecoGen® DataManager Mini Reference Version 4 – dated
February 1, 2002.

 

46

--------------------------------------------------------------------------------


 

•                  DecoGen® Informatics System Users Manual Version 4.1,
Revision 3.0 – dated June 1, 2002

 

In addition, system performance will be measured on its ability to demonstrate
the following:

 

a.               External data import and merging into the HAP Database Plus

i.         Genaissance will initially load the gene structure for genes that
Millennium wants to import into the HAP Database Plus.

ii.      The existence and integrity of all information concerning these genes
will persist through Genaissance scheduled HAP Database updates.

 

b.              Adding raw data (SNPs, alleles, positions, genotypes in
discovery panel) and derived data haplotypes, HAP Markers, calculated from raw
data) via the DataManager software for those genes whose structures have been
loaded into the HAP Database Plus.

 

c.               The software allows adding/importing Millennium’s own set of
cohorts.

 

d.              Genaissance will provide Millennium with the capability to
create the gene structure internally by [**].

 

e.               SAS integration – The current system provides integration with
SAS on a Windows platform, through a server license. Genaissance will use
commercially reasonable efforts to [**].

 

f.                 General performance requirements

 

i.         It is expected that the system, when installed with the minimum
configuration as specified in the Technical Specification, will perform user
functions within response parameters reasonably acceptable to Millennium.

ii.      Further expected that the system will perform operations without
database corruption or loss of database integrity.

 

In the event of a corruption or loss of integrity, it is expected that
procedures and tools exist, operate correctly and have been delivered to
Millennium to permit recovery to the point of failure within a period of time
reasonably acceptable to Millennium.

 

47

--------------------------------------------------------------------------------


 

Exhibit D
Form of Escrow Agreement

 

Account Number

 

 

 

This agreement (“Agreement”) is effective           , 2003 among DSI Technology
Escrow Services, Inc. (“DSI”), Genaissance Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware and having its
principal office at Five Science Park, New Haven, Connecticut 06511
(“Depositor”), and Millennium Pharmaceuticals, Inc., a corporation organized and
existing under the laws of the State of Delaware and having its principal office
at 75 Sidney Street, Cambridge, Massachusetts 02139 (“Preferred Beneficiary”),
who collectively may be referred to in this Agreement as the parties
(“Parties”).

 

A.                                   Depositor and Preferred Beneficiary have
entered into a separate agreement regarding a certain proprietary database and
informatics system of Depositor (referred to in this Agreement as the “License
Agreement”).

 

B.                                     Depositor desires to avoid disclosure of
its proprietary technology except under certain limited circumstances.

 

C.                                     The availability of the proprietary
technology of Depositor is critical to Preferred Beneficiary in the conduct of
its business and, therefore, Preferred Beneficiary needs access to the
proprietary technology under certain limited circumstances.

 

D.                                    Depositor and Preferred Beneficiary desire
to establish an escrow with DSI to provide for the retention, administration and
controlled access of certain proprietary technology materials of Depositor.

 

E.                                      The parties desire this Agreement to be
supplementary to the License Agreement pursuant to 11 United States Code,
Section 365(n).

 

ARTICLE 1  —  DEPOSITS

 

1.1                                 Obligation to Make Deposit.  Upon the
signing of this Agreement by the Parties, Depositor shall deliver to DSI the
Deposit Materials (as defined in Section 7.1 of the License Agreement) required
to be deposited pursuant to Section 7 of the License Agreement.

 

1.2                                 Identification of Tangible Media.  Prior to
the delivery of the Deposit Materials to DSI, Depositor shall conspicuously
label for identification each document, magnetic tape, disk, or other tangible
media upon which the Deposit Materials are written or stored.  Additionally,
Depositor shall complete Attachment A to this Agreement by listing each such
tangible media by the item label description, the type of media and the
quantity.  Attachment A shall be signed by Depositor and delivered to DSI with
the Deposit Materials.  Unless and until Depositor makes the initial deposit
with DSI, DSI

 

48

--------------------------------------------------------------------------------


 

shall have no obligation with respect to this Agreement, except the obligation
to notify the Parties regarding the status of the account as required in Section
2.2 below.

 

1.3                                 Deposit Inspection.  When DSI receives the
Deposit Materials and the Attachment A, DSI will conduct a deposit inspection by
visually matching the labeling of the tangible media containing the Deposit
Materials to the item descriptions and quantity listed on the Attachment A.

 

1.4                                 Acceptance of Deposit.  At completion of the
deposit inspection, if DSI determines that the labeling of the tangible media
matches the item descriptions and quantity on Attachment A, DSI will date and
sign Attachment A and mail a copy thereof to Depositor and Preferred
Beneficiary.  If DSI determines that the labeling does not match the item
descriptions or quantity on Attachment A, DSI will (a) note the discrepancies in
writing on Attachment A; (b) date and sign Attachment A with the exceptions
noted; and (c) mail a copy of Attachment A to Depositor and Preferred
Beneficiary.  DSI’s acceptance of the deposit occurs upon the signing of
Attachment A by DSI.  Delivery of the signed Attachment A to Preferred
Beneficiary is Preferred Beneficiary’s notice that the Deposit Materials have
been received and accepted by DSI.

 

1.5                                 Depositor’s Representations.  With respect
to the Deposit Materials and each update to the Deposit Materials, Depositor
represents as follows:

 

(a)                                  Depositor lawfully possesses all of the
Deposit Materials deposited with DSI;

 

(b)                                 With respect to all of the Deposit
Materials, Depositor has the right and authority to grant to DSI and Preferred
Beneficiary the rights as provided in this Agreement;

 

(c)                                  The Deposit Materials are not subject to
any lien or other encumbrance;

 

(d)                                 The Deposit Materials consist of the
proprietary information identified in Section 7.1 of the License Agreement; and

 

(e)                                  The Deposit Materials are readable and
useable in their current form or, if any portion of the Deposit Materials is
encrypted, the decryption tools and decryption keys have also been deposited.

 

1.6                                 Deposit Updates.  Unless otherwise provided
by the License Agreement, Depositor shall update the Deposit Materials within
[**] of any material change in the Deposit Material.  Such updates will be added
to the existing deposit.  All deposit updates shall be listed on a new
Attachment A and the new Attachment A shall be signed by Depositor.  Each
Attachment A will be held and maintained separately within the escrow account. 
An independent record will be created which will document the activity for each
Attachment A. The processing of all deposit updates shall be in

 

49

--------------------------------------------------------------------------------


 

accordance with Sections 1.2 through 1.5 above.  All references in this
Agreement to the Deposit Materials shall include the initial Deposit Materials
and any updates.

 

1.7                                 Removal of Deposit Materials.  The Deposit
Materials may be removed and/or exchanged only on written instructions signed by
Depositor and Preferred Beneficiary, or as otherwise provided in this Agreement.

 

ARTICLE 2  — CONFIDENTIALITY AND RECORD KEEPING

 

2.1                                 Confidentiality.  DSI shall maintain the
Deposit Materials in a secure, environmentally safe, locked facility which is
accessible only to authorized representatives of DSI.  DSI shall have the
obligation to reasonably protect the confidentiality of the Deposit Materials. 
Except as provided in this Agreement, DSI shall not disclose, transfer, make
available, or use the Deposit Materials.  DSI shall not disclose the content of
this Agreement to any third party.  If DSI receives a subpoena or any other
order from a court or other judicial tribunal pertaining to the disclosure or
release of the Deposit Materials, DSI will immediately notify the Parties to
this Agreement unless prohibited by law.  It shall be the responsibility of
Depositor and/or Preferred Beneficiary to challenge any such order; provided,
however, that DSI does not waive its rights to present its position with respect
to any such order.  DSI will not be required to disobey any order from a court
or other judicial tribunal. (See Section 7.5 below for notices of requested
orders.)

 

2.2                                 Status Reports.  DSI will issue to Depositor
and Preferred Beneficiary a report profiling the account history at least
semi-annually. DSI may provide copies of the account history pertaining to this
Agreement upon the request of any party to this Agreement.

 

2.3                                 Audit Rights.  During the term of this
Agreement, Depositor and Preferred Beneficiary shall each have the right to
inspect the written records of DSI pertaining to this Agreement. Any inspection
shall be held during normal business hours and following reasonable prior
notice.

 

ARTICLE 3  —  GRANT OF RIGHTS TO DSI

 

3.1                                 Title to Media.  Depositor hereby transfers
to DSI the title to the media upon which the proprietary technology and
materials are written or stored. However, this transfer does not include the
ownership of the proprietary technology and materials contained on the media
such as any copyright, trade secret, patent or other intellectual property
rights.

 

3.2                                 Right to Make Copies.  DSI shall have the
right to make copies of the Deposit Materials as reasonably necessary to perform
this Agreement.  DSI shall copy all copyright, nondisclosure, and other
proprietary notices and titles contained on the Deposit Materials onto any
copies made by DSI.  With all Deposit Materials submitted to DSI, Depositor
shall provide any and all instructions as may be necessary to duplicate the
Deposit Materials including but not limited to the hardware and/or software
needed.

 

50

--------------------------------------------------------------------------------


 

3.3                                 Right to Transfer Upon Release.  Depositor
hereby grants to DSI the right to transfer Deposit Materials to Preferred
Beneficiary upon any release of the Deposit Materials for use by Preferred
Beneficiary in accordance with Section 4.5.  Except upon such a release or as
otherwise provided in this Agreement, DSI shall not transfer the Deposit
Materials.

 

ARTICLE 4  — RELEASE OF DEPOSIT

 

4.1                                 Release Conditions.  As used in this
Agreement, “Release Conditions” shall mean the existence of any one or more of
the following circumstances:

 

a.                                       [**] the Genaissance HAP Technology (as
defined in the License Agreement) in accordance with the License Agreement[**]

 

b.                                      The [**]or upon an [**]which is [**]

 

c.                                       The [**] or

 

d.                                      [**] Depositor [**] for the purpose of
[**]

 

4.2                                 Filing for Release.  If Preferred
Beneficiary believes in good faith that a Release Condition has occurred,
Preferred Beneficiary may provide to DSI written notice of the occurrence of the
Release Condition and a request for the release of the Deposit Materials.  Upon
receipt of such notice, DSI shall provide a copy of the notice to Depositor by
commercial express mail.

 

4.3                                 Contrary Instructions.  From the date DSI
mails the notice requesting release of the Deposit Materials, Depositor shall
have [**] days to deliver to DSI contrary instructions (“Contrary
Instructions”).  Contrary Instructions shall mean the written representation by
Depositor that a Release Condition has not occurred or has been cured.  Upon
receipt of Contrary Instructions, DSI shall send a copy to Preferred Beneficiary
by commercial express mail.  Additionally, DSI shall notify both Depositor and
Preferred Beneficiary that there is a dispute to be resolved pursuant to Section
7.3 of this Agreement.  Subject to Section 5.2 of this Agreement, DSI will
continue to store the Deposit Materials without release pending (a) joint
instructions from Depositor and Preferred Beneficiary; (b) dispute resolution
pursuant to Section 7.3; or (c) order of a court.

 

4.4                                 Release of Deposit.  If DSI does not receive
Contrary Instructions from the Depositor, DSI is authorized to release the
Deposit Materials to the Preferred Beneficiary.  However, DSI is entitled to
receive any fees due DSI before making the release.  Any copying expense in
excess of $300 will be chargeable to Preferred Beneficiary.  This Agreement will
terminate upon the release of the Deposit Materials held by DSI.

 

51

--------------------------------------------------------------------------------


 

4.5                                 Right to Use Following Release.  Unless
otherwise agreed by Depositor and Preferred Beneficiary, upon release of the
Deposit Materials in accordance with this Article 4, Preferred Beneficiary shall
have the right to use the Deposit Materials for the sole purpose set forth in
Section 7.4 of the License Agreement.  Preferred Beneficiary shall be obligated
to maintain the confidentiality of the released Deposit Materials in accordance
with the License Agreement.

 

ARTICLE 5  —  TERM AND TERMINATION

 

5.1                                 Term of Agreement.  The initial term of this
Agreement is for a period of one year.  Thereafter, this Agreement shall
automatically renew from year-to-year unless (a) Depositor and Preferred
Beneficiary jointly instruct DSI in writing that the Agreement is terminated; or
(b) DSI instructs Depositor and Preferred Beneficiary in writing that the
Agreement is terminated for nonpayment in accordance with Section 5.2 or by
resignation in accordance with Section 5.3.  If the Deposit Materials are
subject to another escrow agreement with DSI, DSI reserves the right, after the
initial one year term, to adjust the anniversary date of this Agreement to match
the then prevailing anniversary date of such other escrow arrangements.

 

5.2                                 Termination for Nonpayment.  In the event of
the nonpayment of fees owed to DSI by Preferred Beneficiary, DSI shall provide
written notice of delinquency to all Parties to this Agreement.  Any party to
this Agreement shall have the right to make the payment to DSI to cure the
default.  If the past due payment is not received in full by DSI within one
month of the date of such notice, then DSI shall have the right to terminate
this Agreement at any time thereafter.  DSI shall have no obligation to take any
action under this Agreement so long as any payment due to DSI remains unpaid.

 

5.3                                 Termination By Resignation.  DSI reserves
the right to terminate this Agreement, for any reason, by providing Depositor
and Preferred Beneficiary with 60-days’ written notice of its intent to
terminate this Agreement.  Within the 60-day period, the Depositor and Preferred
Beneficiary may provide DSI with joint written instructions authorizing DSI to
forward the Deposit Materials to another escrow company and/or agent or other
designated recipient.  If DSI does not receive said joint written instructions
within 60 days of the date of DSI’s written termination notice, then DSI shall
destroy, return or otherwise deliver the Deposit Materials in accordance with
Section 5.4.

 

5.4                                 Disposition of Deposit Materials Upon
Termination.  Subject to the foregoing termination provisions, and upon
termination of this Agreement, DSI shall destroy, return, or otherwise deliver
the Deposit Materials in accordance with instructions from Depositor.  If there
are no instructions, DSI may, at its sole discretion, destroy the Deposit
Materials or return them to Depositor.  DSI shall have no obligation to destroy
or return the Deposit Materials if the Deposit Materials are subject to another
escrow agreement with DSI or have been released to the Preferred Beneficiary in
accordance with Section 4.4.

 

52

--------------------------------------------------------------------------------


 

5.5                                 Survival of Terms Following Termination. 
Upon termination of this Agreement, the following provisions of this Agreement
shall survive:

 

a.                        Depositor’s Representations (Section 1.5);

 

b.                       The obligations of confidentiality with respect to the
Deposit Materials;

 

c.                        The rights granted in the sections entitled Right to
Transfer Upon Release (Section 3.3) and Right to Use Following Release (Section
4.5), if a release of the Deposit Materials has occurred prior to termination;

 

d.                       The obligation to pay DSI any fees and expenses due;

 

e.                        The provisions of Article 7; and

 

f.                          Any provisions in this Agreement which specifically
state they survive the termination of this Agreement.

 

ARTICLE 6  —  DSI’S FEES

 

6.1                                 Fee Schedule.  DSI is entitled to be paid
its standard fees and expenses applicable to the services provided. Unless
otherwise stated in this Agreement or agreed in a writing signed by DSI, [**]. 
DSI shall notify Depositor and Preferred Beneficiary at least sixty (60) days
prior to any increase in fees.  For any service not listed on DSI’s standard fee
schedule, DSI will provide a quote prior to rendering the service, if requested.

 

6.2                                 Payment Terms.  DSI shall not be required to
perform any service unless the payment for such service and any outstanding
balances owed to DSI are paid in full. Initial fees are due upon receipt of a
signed contract or receipt of the Deposit Materials whichever is earliest.  All
other fees are due within thirty (30) days of receipt of an invoice.  If
invoiced fees are not paid, DSI may terminate this Agreement in accordance with
Section 5.2.

 

ARTICLE 7  —  LIABILITY AND DISPUTES

 

7.1                                 Right to Rely on Instructions.  DSI may act
in reliance upon any instruction, instrument, or signature reasonably believed
by DSI to be genuine.  DSI may assume that any employee of a party to this
Agreement who gives any written notice, request, or instruction has the
authority to do so.  DSI shall not be required to inquire into the truth or
evaluate the merit of any statement or representation contained in any notice or
document.  DSI shall not be responsible for failure to act as a result of causes
beyond the reasonable control of DSI.

 

7.2                                 Indemnification.  The party on whose behalf,
or pursuant to whose direction, DSI acts agrees to indemnify, defend and hold
harmless DSI from any and all claims,

 

53

--------------------------------------------------------------------------------


 

actions, damages, arbitration fees and expenses, costs, attorney’s fees and
other liabilities (“Liabilities”) incurred by DSI as a result of taking such
action unless such Liabilities were caused by the adjudged negligence or willful
misconduct of DSI.

 

7.3                                 Dispute Resolution.  The Depositor and
Preferred Beneficiary shall attempt in good faith to resolve any dispute arising
out of or relating to this Agreement promptly by negotiation between executives
who have authority to settle the controversy.  If such dispute is not resolved
within [**] after commencement of such negotiations, any party may elect to
resolve the dispute by arbitration under the Commercial Rules of the American
Arbitration Association.  Three arbitrators shall be selected. The Depositor and
Preferred Beneficiary shall each select one arbitrator and the two chosen
arbitrators shall select the third arbitrator, or failing agreement on the
selection of the third arbitrator, the American Arbitration Association shall
select the third arbitrator.  However, if DSI is a party to the arbitration, DSI
shall select the third arbitrator.  Unless otherwise agreed by Depositor and
Preferred Beneficiary, arbitration will take place in Boston, Massachusetts,
USA.  Any court having jurisdiction over the matter may enter judgment on the
award of the arbitrators.  Service of a petition to confirm the arbitration
award may be made by First Class mail or by commercial express mail, to the
attorney for the party or, if unrepresented, to the party at the last known
business address.

 

7.4                                 Controlling Law.  This Agreement is to be
governed and construed in accordance with the laws of Massachusetts, without
regard to its conflict of law provisions.

 

7.5                                 Notice of Requested Order.  If any party
intends to obtain an order from the arbitrator or any court of competent
jurisdiction which may direct DSI to take, or refrain from taking any action,
that party shall:

 

a.                                       Give DSI at least two business days’
prior notice of the hearing;

 

b.                                      Include in any such order that, as a
precondition to DSI’s obligation, DSI be paid in full for any past due fees and
be paid for the reasonable value of the services to be rendered pursuant to such
order; and

 

c.                                       Ensure that DSI not be required to
deliver the original (as opposed to a copy) of the Deposit Materials if DSI may
need to retain the original in its possession to fulfill any of its other escrow
duties.

 

ARTICLE 8  —  GENERAL PROVISIONS

 

8.1                                 Entire Agreement.  This Agreement, which
includes Attachments described herein, embodies the entire understanding among
the parties with respect to its subject matter and supersedes all previous
communications, representations or understandings, either oral or written.  DSI
is not a party to the License Agreement between Depositor and Preferred
Beneficiary and has no knowledge of any of the terms or provisions of any such
License Agreement.  DSI’s only obligations to Depositor or Preferred Beneficiary
are as set forth in this Agreement.  No amendment or modification

 

54

--------------------------------------------------------------------------------


 

 

of this Agreement shall be valid or binding unless signed by all the parties
hereto, except that Attachment A need not be signed by Preferred Beneficiary and
Attachment B need not be signed.

 

8.2                                 Notices.  All notices, invoices, payments,
deposits and other documents and communications shall be given to the parties at
the addresses specified in the attached Attachment B. It shall be the
responsibility of the parties to notify each other as provided in this Section
in the event of a change of address. The parties shall have the right to rely on
the last known address of the other parties. Unless otherwise provided in this
Agreement, all documents and communications may be delivered by First Class
mail.

 

8.3                                 Severability.  In the event any provision of
this Agreement is found to be invalid, voidable or unenforceable, the parties
agree that unless it materially affects the entire intent and purpose of this
Agreement, such invalidity, voidability or unenforceability shall affect neither
the validity of this Agreement nor the remaining provisions herein, and the
provision in question shall be deemed to be replaced with a valid and
enforceable provision most closely reflecting the intent and purpose of the
original provision.

 

8.4                                 Successors.  This Agreement shall be binding
upon and shall inure to the benefit of the successors and assigns of the
parties. However, DSI shall have no obligation in performing this Agreement to
recognize any successor or assign of Depositor or Preferred Beneficiary unless
DSI receives clear, authoritative and conclusive written evidence of the change
of parties.

 

8.5                                 Regulations. Depositor and Preferred
Beneficiary are responsible for and warrant compliance with all applicable laws,
rules and regulations, including but not limited to customs laws, import,
export, and re-export laws and government regulations of any country from or to
which the Deposit Materials may be delivered in accordance with the provisions
of this Agreement.

 

Genaissance Pharmaceuticals, Inc.

DSI Technology Escrow Services, Inc.

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

 

Millennium Pharmaceuticals, Inc.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

55

--------------------------------------------------------------------------------


 

Attachment A

DESCRIPTION OF DEPOSIT MATERIALS

 

 

Depositor Company Name:

 

Genaissance Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

 

Account Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

Product Name:

 

 

 

Version:

 

 

 

 

DEPOSIT MATERIAL DESCRIPTION:

Quantity                          Media Type & Size Label Description of Each
Separate Item

 

 

 

Disk 3.5" or

 

 

 

 

 

 

DAT tape 

 

 

 

mm

 

 

CD-ROM

 

 

 

 

 

 

Data cartridge tape

 

 

 

 

 

 

TK 70 or 

 

 

 

tape

 

 

Magnetic tape

 

 

 

 

 

 

Documentation

 

 

 

 

 

 

Other

 

 

 

 

 

PRODUCT DESCRIPTION:

Environment:

 

 

DEPOSIT MATERIAL INFORMATION:

Is the media or are any of the files encrypted?  Yes / No       If yes, please
include any passwords and the decryption tools.

Encryption tool name

 

 

 

Version:

 

 

 

Hardware required:

 

 

Software required:

 

 

Other required information:

 

 

 

 

 

 

 

 

I certify for Depositor that the above described Deposit Materials have been
transmitted to DSI:

 

Signature:

 

 

Print Name:

 

 

Date:

 

 

 

56

--------------------------------------------------------------------------------


 

DSI has inspected and accepted the above materials (any exceptions are noted
above):

 

Signature:

 

 

Print Name:

 

 

Date Accepted:

 

 

Attachment A#:

 

 

Send materials to: DSI, 9265 Sky Park Ct., Suite 202, San Diego, CA 92123 (858)
499-1600

 

57

--------------------------------------------------------------------------------


 

Attachment B

DESIGNATED CONTACT

 

Account Number:

 

 

 

Notices and communications

should be addressed to Depositor:

 

Company Name:

 

Genaissance Pharmaceuticals, Inc.

Address:

 

 

Address:

 

 

Address:

 

 

Designated Contact:

 

 

Tel:

 

 

Fax:

 

 

Email:

 

 

 

 

Notices and communications to

 

Invoices to Preferred Beneficiary

Preferred Beneficiary should

 

should be addressed to:

be addressed to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Company Name:

 

Millennium Pharmaceuticals, Inc.

 

 

 

 

Address:

 

 

 

Address:

 

 

Address:

 

 

 

Address:

 

 

Address:

 

 

 

Address:

 

 

Designated Contact:

 

 

 

Contact:

 

 

Tel:

 

 

 

Tel:

 

 

Fax:

 

 

 

P.O.# if req’rd:

 

 

Email:

 

 

 

Email:

 

 

 

Requests from Depositor or Preferred Beneficiary to change the designated
contact should be given in writing by the designated contact or an authorized
employee of Depositor or Preferred Beneficiary.

 

Contracts, Deposit Materials and
notices to DSI should be addressed:

 

Invoice inquiries and fee
remittances addressed to:

 

 

 

DSI Technology Escrow Services, Inc.

 

DSI Technology Escrow Services, Inc.

Contract Administration

 

Accounts Receivable

Suite 202

 

P.O. Box 45156

9265 Sky Park Court

 

San Francisco, CA 94145-0156

San Diego, CA 92123

 

 

Tel: (858)499-1600

 

Tel: (858) 499-1636

Fax: (858)694-1919

 

Fax: (858) 499-1637

Email: ca@dsiescrow.com

 

 

 

 

 

Date:

 

 

 

 

 

58

--------------------------------------------------------------------------------